Exhibit 10.3

 

PARK PLACE SUBLEASE

3353 AND 3337 MICHELSON

 

This PARK PLACE SUBLEASE (this “Sublease”) is made and entered into as of
December 22, 2004, by and between CONAGRA FOODS, INC. (formerly known as
ConAgra, Inc.), a Delaware corporation (“Sublandlord”) and NEW CENTURY FINANCIAL
CORPORATION, a Maryland corporation (“Subtenant”).

 

1. Lease of Subleased Premises.

 

1.1 Prime Lease; Buildings. By a Lease dated as of November 19, 1999 (the “Prime
Lease”), Sublandlord leases from Maguire Properties - Park Place, LLC, a
Delaware limited liability company (“Prime Landlord”) (as assignee of Jamboree,
LLC, a Delaware limited liability company) certain “Premises” (as defined in the
Prime Lease, the “Leased Premises”) in Irvine, California in buildings commonly
known as 3353 Michelson Drive (the “3353 Building”) and 3355 Michelson Drive
(the “3355 Building”), together with the “Concourse” (as defined in the Prime
Lease) space in the building known as 3337 Michelson Drive (the “Concourse”).
The 3353 Building, the 3355 Building and the 3337 Building are collectively
managed and operated by Prime Landlord, are collectively referred to herein as
the “Building”. Subtenant has received a redacted copy of the Prime Lease, a
copy of which is attached hereto as Exhibit ”F”.

 

  1.2 Subleased Premises.

 

(a) Sublandlord hereby leases to Subtenant, and Subtenant hereby leases from
Sublandlord, subject to the terms, covenants, agreements and conditions of this
Sublease, those certain premises shown on the drawings attached hereto as
Exhibit ”C”, being Suite 100 of the 3353 Building (the “3353 Subleased
Premises”) and Suites CN 200, 270 and 300 in the 3337 Building (the “3337
Subleased Premises” and, with the 3353 Sublease Premises, the “Subleased
Premises”). The parties stipulate and agree that the 3353 Subleased Premises
contain 50,175 square feet of Rentable Area (and 44,013 square feet of Usable
Area), that the 3337 Subleased Premises contain 27,720 square feet of Rentable
Area (and 24,607 square feet of Usable Area), and that the entire Subleased
Premises contain 77,895 square feet of Rentable Area. Sublandlord and Subtenant
have each had the opportunity to verify the foregoing Rentable Areas and Usable
Areas using their respective architects prior to the date hereof.

 

(b) Sublandlord also grants Subtenant during the Term of this Sublease the
concurrent right to the limited use of the “Common Area” and the “Facility
Common Area” (as each is defined in the Prime Lease, the “Common Area”) on a
nonexclusive basis, pursuant and subject to the provisions of the Prime Lease,
this Sublease and the Rules and Regulations attached to the Prime Landlord’s
Consent as Exhibit “C”.

 

(c) The parties acknowledge that this Sublease is subject to the Prime Lease and
all existing liens, encumbrances, deeds of trust, reciprocal easement
agreements, development agreements, covenants, conditional use permits, master
plans, reservations, restrictions and other matters of record, affecting the
Subleased Premises, as well as all Applicable Laws (as defined in Section
29.14). The parties further acknowledge that this Sublease requires the consent
of Prime Landlord, in the form attached hereto as Exhibit ”G” (“Prime Landlord’s
Consent”) and this Sublease shall become effective only upon the execution and
delivery of the Prime Landlord’s Consent. Subtenant shall look to Prime Landlord
for the performance of the obligations of Sublandlord under this Sublease
relating to the repair, maintenance and operation of the Subleased Premises with
the same force and effect as though this Sublease were a direct lease between
Prime Landlord and Subtenant for the Subleased Premises. The portion of the
Leased Premises which are not part of the Subleased Premises shall be subject to
Sublandlord’s sole management and control in accordance with the Prime Lease.
Subtenant and Prime Landlord intend to enter into one or more direct leases of
space in the Building and elsewhere in the Park Place Project concurrently with
this Sublease, but this Sublease shall not be contingent or conditioned upon any
other direct lease between Subtenant and Prime Landlord.

 

1.3 Project. The Building and the Real Property (collectively, the “Building
Property”) is a part of a mixed-use commercial development owned by Prime
Landlord and affiliates of Prime Landlord, commonly known as Park Place and
depicted on the site plan (“Site Plan”) attached as Exhibit “B” (the “Park Place
Project”).

 

-1-



--------------------------------------------------------------------------------

(a) Sublandlord shall not take any action with respect to the Common Area the
effect of which would be to (i) materially interfere with Subtenant’s business
operations in or diminish the use and enjoyment of the Subleased Premises for
the purposes intended by this Sublease, or (ii) discriminate between tenants in
the Building. Subtenant acknowledges that portions of the Park Place Project may
be under construction following Subtenant’s occupancy of the Subleased Premises,
and that such construction may result in levels of noise, dust, obstruction of
access, etc. which are in excess of that present in a fully-constructed project.
Except as otherwise expressly provided in this Sublease, Subtenant hereby waives
any and all Rent (as defined in Section 1.5) offsets or claims of constructive
eviction which may arise in connection with such construction. Similarly, any
diminution or shutting off of light, air, or view by any structure that may be
erected on lands adjacent to the Building Property and changes from time to time
in the development plans for the Park Place Project shall not affect this
Sublease, grant any claim to Subtenant under this Sublease, or impose any
liability on Sublandlord or Prime Landlord. Subtenant acknowledges that, except
as expressly stated in this Sublease or in the Prime Landlord’s Consent, it has
not relied on the Site Plan or any representations, whether oral or written,
regarding any improvements that may comprise the Park Place Project in entering
into this Sublease.

 

(b) Throughout the Term (as defined in Section 3.1), the Park Place Project, or
any part thereof, may change as the development of the Park Place Project
occurs. As such events arise, various adjustments relating to Subtenant’s share
of Operating Expenses and other calculations based on areas of the Building
Property and the Common Area may be required pursuant to the terms and
conditions of this Sublease. Any calculations to be made under this Sublease
that are dependent upon the measurement of square footage, including but not
limited to the calculation of Subtenant’s Common Area Allocable Share, shall be
adjusted by Prime Landlord accordingly.

 

(c) For all purposes of this Sublease, the Rentable Area of the Subleased
Premises set forth in Section 1.2 is controlling and is not subject to revision
unless adjusted pursuant to the express provisions of this Sublease.

 

1.4 Fundamental Lease Provisions. All capitalized terms not defined in this
Section 1.4 shall have the meaning ascribed to them in Section 1.5 below or as
defined elsewhere in this Sublease. Each reference in this Sublease to the
Fundamental Lease Provisions shall mean and refer to the following:

 

Base Rent:    One Million Five Hundred Sixty-Nine Thousand Two Hundred
Sixty-Seven and 00/100 ($1,569,267.00) annually. Base Year:    2005 Building:   
As defined in Section 1.1. Commencement Date:    To be determined pursuant to
Section 3.1. Outside Commencement Date:    February 1, 2005 (subject to
extension pursuant to Section 3.2) Notice Addresses:     

Sublandlord’s Notice Address:

  

ConAgra Foods, Inc.

One ConAgra Drive, CC-116

Omaha, NE 68102-5001

Attn: Vice President, Real Estate and Facilities

with a copy to:

 

  

 

ConAgra Foods, Inc.

Five ConAgra Drive

Omaha, NE 68102

Attn: Capital & Contracts, FF 245

 

-2-



--------------------------------------------------------------------------------

Subtenant’s Notice Address:

  

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: Real Estate

with a copy to:

  

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: Legal Department

Parking:    Subtenant has no parking rights or privileges under this Sublease.
All parking rights are being provided solely by Prime Landlord pursuant to a
separate agreement. Permitted Use:    Solely for general office purposes and
related legal uses and for no other purpose. Subleased Premises:    77,895
square feet of Rentable Area as shown on the attached Exhibit “C” and more fully
described in Section 1.2. Term:    Approximately sixty-seven (67) full calendar
months. Termination Date:    The earlier of August 31, 2010, or the date upon
which this Sublease is terminated pursuant to the terms and provisions of this
Sublease or by operation of law. Subtenant Improvement Allowance:    One Million
Five Hundred Fifty-Seven Thousand Nine Hundred and 00/100 Dollars ($1,557,900)
Usable Area of the Subleased Premises (approx):   

Suite 100-3353 Michelson – 44,013 usable square feet;

Suite CN 200/CN 270 - 3337 Michelson - 18,922 usable square feet;

Suite CN 300-3337 Michelson - 5,685 usable square feet

 

1.5 Definitions. As used in this Sublease, the following terms shall have the
meaning ascribed to them in this Section 1.5 or as defined elsewhere in the
Lease:

 

“Action” is defined in Section 29.10.

 

“Additional Rent” is defined in Section 4.2.

 

“Affiliate” is defined in Section 14.1(b).

 

“Alterations” is defined in Section 8.1.

 

“Applicable Laws” is defined in Section 29.14.

 

“Base Rent” means the Base Rent set forth in Sections 1.4 and 4.1.

 

“Base Year” means the calendar year specified in the Section 1.4.

 

“BOMA” means the Building Owners and Managers Association International.

 

“BOMA Standards” means the standards and methods for measuring rentable or
useable floor area in office buildings as promulgated by the BOMA as of the date
hereof.

 

-3-



--------------------------------------------------------------------------------

“Building” is defined in Section 1.1.

 

“Building Property” is defined in Section 1.3.

 

“Building Standard” is defined in Prime Landlord’s Consent.

 

“Building Systems” means the Building’s electrical, mechanical, vertical
transportation, sprinkler, fire and life safety, structural, plumbing, security,
heating, ventilation and air conditioning systems which service the Building
(i.e., including those distribution ducts, pipes, conduits, etc. which service
the Subleased Premises but excluding any such pipes or conduits which service
only the Subleased Premises).

 

“Calendar Year” means the period from January 1 through December 31 of any year.

 

“Change Order” is defined in the Prime Landlord’s Consent.

 

“Commencement Date” is defined in Section 3.1.

 

“Common Area” is defined in Section 1.2.

 

“Common Area Managing Agent” is defined in the REA.

 

“Control” is defined in Section 14.1(b).

 

“Damage” is defined in Section 12.1.

 

“Delivery Date” is defined in Section 3.2.

 

“Environmental Laws” is defined in Section 10.1.

 

“Event of Default” is defined in Section 22.1.

 

“Final Plans” is defined in Prime Landlord’s Consent.

 

“force majeure events” is defined in Section 29.13.

 

“Hazardous Material(s)” is defined in Section 10.1.

 

“Impositions” is defined in Section 5.2.

 

“Indemnified Claims” is defined in Section 16.1.

 

“Landlord Indemnified Parties” is defined in Section 16.1.

 

“Mortgagee” means any holder of a mortgage, deed of trust or other security
instrument encumbering all or any portion of the Building Property.

 

“National Holidays” means New Year’s Day, Martin Luther King, Jr.’s Birthday,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day
and, so long as Subtenant receives notice thereof at least 30 days in advance,
any other national holiday(s) commonly recognized by office tenants of the Park
Place Project and by Prime Landlord and any janitorial and other service vendors
servicing the Building in accordance with their contracts.

 

“Normal Working Hours” is defined in Section 7.1.

 

“Operating Expenses” is defined in Section 5.1.

 

-4-



--------------------------------------------------------------------------------

“Outside Commencement Date” means the Outside Commencement Date set forth in
Section 1.4.

 

“Park Place Project” is defined in Section 1.3.

 

“Person” is defined in Section 14.1(b).

 

“Prime Landlord” is defined in Section 1.1.

 

“Prime Lease” is defined in Section 1.1.

 

“REA” is defined in Section 25.

 

“REA Managing Agent” means the REA Managing Agent as defined in the REA.

 

“Real Property” means the real property located beneath (i) the Building and
(ii) the walkway to the Parking Structure.

 

“Reference Rate” is defined in Section 22.2(b).

 

“Rent” means Base Rent, Operating Expenses, Additional Rent, Impositions and all
other sums required to be paid by Subtenant to Sublandlord under this Sublease.

 

“Rentable Area” of premises on a single-tenant floor and/or multi-tenant floor
shall be determined pursuant to BOMA Standards provided that the Rentable Area
of a multi-tenant floor shall be the Usable Area of such floor plus 14% of such
Usable Area.

 

“Rentable Area of the Subleased Premises” means the Rentable Area indicated in
Section 1.2(a) hereof.

 

“Service Facilities” means the janitorial, security and building maintenance
services required to be provided by Landlord pursuant to the terms of this
Sublease.

 

“Site Plan” is defined in Section 1.2.

 

“Sublandlord” is defined in the preamble.

 

“Sublandlord Default” is defined in Section 22.8.

 

“Sublease” is defined in the preamble.

 

“Subtenant” is defined in the preamble.

 

“Subtenant Improvement Allowance” means the amount specified in Section 1.4 and
in Section 3 of Exhibit “E”.

 

“Subtenant Improvements” is defined in Section 2.2 of Exhibit “E”.

 

“Subtenant’s Plans” is defined in Section 2.1 of Exhibit E.

 

“Successor” is defined in Section 14.1(b).

 

“Term” is defined in Section 3.1.

 

“Termination Date” means the Termination Date specified in Section 1.4.

 

-5-



--------------------------------------------------------------------------------

“Transferee” is defined in Section 14.2.

 

“Transfer Notice” is defined in Section 14.2.

 

“Transfer Space” is defined in Section 14.2.

 

“Underlying Mortgages” is defined in Section 18.1.

 

“Usable Area” of premises on a single-tenant floor and/or multi-tenant floor
shall be determined pursuant to BOMA Standards.

 

“Usable Area of the Subleased Premises” means the Usable Area of the Subleased
Premises specified in Section 1.4.

 

“Work Letter” or “Tenant Improvement Letter” means the agreement attached hereto
as Exhibit “E” regarding the manner of completion of the Subtenant Improvements.

 

2. Purpose.

 

2.1 Use. The Subleased Premises shall be used only for general office uses and
other related legal uses and for no other purpose. Without limiting the
foregoing, permitted office uses do not include uses for a medical practice,
retail sales of goods, showroom, classroom not intended for Subtenant’s internal
use, food facilities not intended for Subtenant’s internal use, testing center
or non-incidental storage.

 

2.2 Limitation on Uses. Subtenant shall not commit waste, overload the
Building’s structure or subject the Subleased Premises to any use that would
damage the Subleased Premises. The population density within the Subleased
Premises as a whole shall not exceed one (1) person for each 150 square feet of
Rentable Area in the Subleased Premises. Subtenant shall not use or occupy the
Subleased Premises, or permit the use or occupancy of the Subleased Premises, in
any manner or for any purpose which: (a) would violate any Applicable Laws
including, without limitation, those with respect to hazardous or toxic
materials, or the provisions of any applicable governmental permit or document
related to the Park Place Project (which Sublandlord represents, to its actual
knowledge, permit general office use of the Subleased Premises); (b) would
adversely affect or render more expensive any fire or other insurance maintained
by Prime Landlord for the Building or any of its contents; (c) would impair or
interfere with any of the Building Systems or the Service Facilities or violate
the terms of the Prime Lease; or (d) would obstruct or interfere with the rights
of other tenants of the Building, or injure or annoy them. Sublandlord shall not
engage in any activity in or around the Building or the Building Property that
would violate any Applicable Laws, including, without limitation, those with
respect to Hazardous Materials, or would adversely affect or render more
expensive any fire or other insurance maintained by Subtenant for the Subleased
Premises or any its contents.

 

3. Term.

 

3.1 Commencement Date. The term of this Sublease (the “Term”) shall commence on
the date which is the earlier of (a) the date on which Subtenant takes
possession of or occupies any portion of the Subleased Premises for the conduct
of its business or (b) the Outside Commencement Date (the “Commencement Date”),
and shall end on the Termination Date, unless sooner permissibly terminated
pursuant to the terms of this Sublease. Promptly following the Commencement
Date, Sublandlord and Subtenant shall confirm the Commencement Date by executing
and delivering a Memorandum of Sublease Commencement in the form attached hereto
as Exhibit ”D”. If Subtenant fails to execute and deliver such Memorandum of
Sublease Commencement (or object thereto) to Sublandlord within ten (10) days
after Sublandlord’s request, which failure continues for at least ten (10) days
after a second written request from Sublandlord after the lapse of the first 10
day period, then the Commencement Date shall be the date designated by
Sublandlord.

 

3.2 Delivery of Premises. Throughout the period commencing within ten (10)
business days after mutual execution and delivery of this Sublease (“Delivery
Date”) and ending on the Commencement Date,

 

-6-



--------------------------------------------------------------------------------

Sublandlord shall permit Tenant and its contractors and agents to have access to
the Subleased Premises for the construction of the Subtenant Improvements
therein pursuant to the Tenant Improvement Letter. If Sublandlord fails to
permit Tenant and its contractors and agents to have reasonable access to the
Subleased Premises throughout the period commencing on the Delivery Date and
ending on the Commencement Date without material interference by Sublandlord or
its contractors and agents, then the Outside Commencement Date shall be extended
by one day for each such day of delay in Subtenant’s access caused by
Sublandlord or its contractors and agents. This Sublease shall not be void,
voidable or subject to termination, nor shall Sublandlord be liable to Subtenant
for any loss or damage, resulting from Sublandlord’s inability to deliver the
Subleased Premises to Subtenant as required herein, without limiting the
foregoing delay in Subtenant’s Rent obligation with respect to any delay in
delivery of the Subleased Premises to the extent caused by Sublandlord or its
contractors or agents. Notwithstanding the foregoing, if the Delivery Date does
not occur within thirty (30) days after execution of this Sublease (excluding
any force majeure delays and any delays caused by Subtenant), Subtenant shall
have the right to terminate this Sublease by giving notice thereof to
Sublandlord and Prime Landlord, which termination shall become effective ten
(10) days after such notice if Sublandlord does not deliver the Subleased
Premises within said 10 day period. If Subtenant so terminates this Sublease,
any amounts previously paid by Subtenant to Sublandlord shall be returned to
Subtenant and the parties shall have no further obligations hereunder.

 

3.3 Acceptance of Subleased Premises. Sublandlord has previously occupied the
Subleased Premises. Sublandlord represents and warrants, to its actual
knowledge, that the Building Systems serving the Subleased Premises are in good
working order as of the Delivery Date and that, to its actual knowledge, there
are no repair obligations by Prime Landlord or Sublandlord under the Prime Lease
that have not been completed as of the Delivery Date. Sublandlord further
represents and warrants that to its actual knowledge there are no currently
existing latent defects in the Subleased Premises. Prior to the Delivery Date,
Sublandlord shall remove all of its personal property, equipment and fixtures
from the Subleased Premises and Sublandlord shall repair any material damage to
the Subleased Premises caused by its removal of such personal property.
Sublandlord shall cause the Subleased Premises to be in a broom-clean condition
on the Delivery Date. By entering into the Subleased Premises or any part
thereof for the purpose of constructing the Subtenant Improvements therein, and
except for such matters as Subtenant shall specify to Sublandlord in writing
within ten (10) days thereafter, Subtenant shall be conclusively deemed to have
agreed that Sublandlord has performed all of its obligations hereunder with
respect to the Subleased Premises as of the Delivery Date and that the Subleased
Premises are in a condition that complies with the requirements of this Sublease
as of the Delivery Date, without any alterations or modifications thereto,
except only for latent defects in the existing tenant improvements of which
Sublandlord is notified during the Sublease Term. With respect to latent
defects, Sublandlord shall have no responsibility to correct, or liability with
respect to, any latent defects in any portion of the Subleased Premises, but in
accordance with the Prime Landlord’s Consent, Prime Landlord shall be
responsible for the repair of latent defects in the core and shell of the
Building. Subtenant accepts this Sublease subject to all applicable zoning laws
and regulations, and any easements, covenants or restrictions of record, which
Sublandlord represents, to its actual knowledge, do not prohibit the general
office use of the Subleased Premises. Except as otherwise expressly provided in
this Sublease, the Prime Lease or the Prime Landlord’s Consent, Subtenant
acknowledges that neither Prime Landlord nor Sublandlord nor any agent of Prime
Landlord or Sublandlord has made any representation or warranty with respect to
the Subleased Premises, the Building or any other portion of the Park Place
Project, including without limitation, any representation or warranty with
respect to the suitability or fitness of the Subleased Premises, the Building or
any other portion of the Park Place Project for the conduct of Subtenant’s
business.

 

4. Base Rent.

 

The basic annual rent payable to Sublandlord (“Base Rent”) shall be as set forth
in this Article 4.

 

4.1 Base Rent. For the period beginning on the Commencement Date and continuing
until the Termination Date, Subtenant shall pay Sublandlord Base Rent in the
amount of One Million Five Hundred Sixty-Nine Thousand Two Hundred Sixty-Seven
and 00/100 Dollars ($1,569,267.00) annually. Such Base Rent shall be payable in
equal monthly installments of One Hundred Thirty Thousand Seven Hundred
Seventy-Two and 25/100 Dollars ($130,772.25), each installment being payable in
advance on the first day of each calendar month beginning on the Commencement
Date and continuing until the Termination Date.

 

-7-



--------------------------------------------------------------------------------

4.2 Other Terms. If the Term begins on a day other than the first day of a
calendar month, or ends on a day other than the last day of a calendar month,
the monthly installment of Base Rent for such beginning or ending month shall be
prorated based upon the number of days in such month occurring during, or before
or after, the Term. Base Rent, Operating Expenses and all other charges,
payments, late fees, or other sums required to be paid by Subtenant to
Sublandlord pursuant to this Sublease (“Additional Rent”), shall be paid to the
Sublandlord without deduction or offset of any kind, and in advance and without
demand (except as otherwise herein expressly provided) in lawful money of the
United States at the office of the Building or such other location and/or to
such other person as Sublandlord may from time to time designate in writing.

 

4.3 Application of Payments. All payments received by Sublandlord from Subtenant
shall be applied to the oldest payment obligation owed by Subtenant to
Sublandlord. No designation by Subtenant, either in a separate writing or on a
check or money order, shall modify this clause or have any force or effect.

 

5. Operating Expenses.

 

5.1 Operating Expenses. In addition to the Base Rent, Subtenant shall pay to
Sublandlord in monthly installments the difference between (i) Subtenant’s
proportionate share of Tenant’s Share of Operating Expenses (as defined in the
Prime Lease) payable by Sublandlord as Tenant under the Prime Lease for the
subject calendar year during the Sublease Term and (ii) Subtenant’s
proportionate share of Tenant’s Share of Operating Expenses for the Base Year
payable by Sublandlord as Tenant under the Prime Lease for the Base Year.
Subtenant’s proportionate share shall be the percentage derived by dividing the
Rentable Area of the Subleased Premises by the total Rentable Area of the
Premises under the Prime Lease (as defined in the Prime Lease). The provisions
of the Prime Lease pertaining to the payment of estimated Operating Expenses,
including without limitation, Section 25.02 of the Prime Lease, shall likewise
govern the manner and timing of payment and reconciliation of Operating Expenses
as between Sublandlord and Subtenant. Sublandlord shall provide Subtenant, upon
request, in substantial detail for each Calendar Year the calculations performed
to determine Subtenant’s proportionate share of Operating Expenses in accordance
with this Sublease. Promptly following its receipt of the same, Sublandlord
shall provide Subtenant with a copy of the Prime Landlord’s annual statement of
Operating Expenses (the “Statement”) delivered pursuant to Section 25.03 of the
Prime Lease for each Calendar Year during the Term.

 

5.2 Impositions. In addition to the Rent and other charges to be paid by
Subtenant under this Sublease, Subtenant shall pay Sublandlord for all amounts
owed by Sublandlord as Tenant under Section 26 of the Prime Lease which are
allocable to the Subleased Premises or are attributable to Subtenant’s use and
occupancy of the Subleased Premises and which are in excess of the amounts
payable by Sublandlord under said Section 26 of the Prime Lease for the Base
Year.

 

5.3 Non-Payment by Subtenant. If Subtenant should fail to pay, within fifteen
(15) days after its due date, any amount or sum of money required to be paid by
Subtenant pursuant to this Sublease, in addition to any other remedies provided
herein, Sublandlord may, if it so elects, pay such amount or sum of money. Any
sums so paid by Sublandlord shall be deemed to be Rent owing by Subtenant to
Sublandlord and due and payable upon demand as Rent plus interest at the rate
described in Section 24.1 of this Sublease from the date of payment by
Sublandlord until the date such sums are repaid by Subtenant.

 

6. Abatement for Untenantability.

 

To the extent that Sublandlord is entitled to an abatement of Rent with respect
to any portion of the Subleased Premises under Section 4.5 of the Prime
Landlord’s Consent, Subtenant shall receive the same abatement of Rent under
this Sublease as to such portion of the Subleased Premises which are not used by
Subtenant.

 

7. Utilities and Services.

 

7.1 Prime Landlord Obligations. Pursuant to the Prime Lease and the Prime
Landlord’s Consent, Prime Landlord agrees to furnish services and utilities to
the Subleased Premises, the cost of which shall be included in Operating
Expenses to the extent provided in the Prime Lease, during the periods from 8:00
a.m. to 6:00 p.m.,

 

-8-



--------------------------------------------------------------------------------

Monday through Friday and 8:00 a.m. to 1:00 p.m. Saturday, except National
Holidays, and subject to rules and regulations from time to time established by
Prime Landlord (such hours and days of operation are herein called “Normal
Working Hours”). Subtenant shall look solely to Prime Landlord for the
furnishing of such services and utilities and shall not look to Sublandlord with
respect thereto. Notwithstanding the foregoing, Sublandlord shall not interfere
in any way with Subtenant’s access to the Subleased Premises or the provision of
the services and utilities by Prime Landlord to Subtenant. In the event of any
failure of such utilities or services which is not caused by Sublandlord,
Subtenant shall not offset or reduce the Rent payable under this Sublease
(subject to Section 6 above) but instead shall pursue its remedies against Prime
Landlord under the Prime Landlord Consent.

 

7.2 Interruption in Utility Services. Sublandlord shall not be in default under
this Sublease, nor be liable for damages or otherwise for failure, stoppage or
interruption of any services or utilities or unavailability of access to the
Building Property or the Park Place Project, nor shall the same be construed
either as an eviction of Subtenant, or result in an abatement of Rent except
only (i) to the extent the same is caused by Sublandlord or its agents,
contractors or employees or (ii) as provided in Section 6 above to the extent of
an abatement of Rent permitted by Section 4.5 of the Prime Landlord’s Consent.

 

8. Alterations.

 

8.1 Restriction on Alterations. The construction of the initial Subtenant
Improvements to the Subleased Premises shall be governed by the terms of Tenant
Improvement Letter attached hereto as Exhibit “E”. Subtenant shall make no
alteration, repair, addition or improvement in, to or about the Subleased
Premises after the completion of the initial Subtenant Improvements pursuant to
the Tenant Improvement Letter attached hereto (collectively, “Alterations”),
without the prior consent of Prime Landlord under the Prime Landlord’s Consent
and the prior consent of Sublandlord hereunder, which consent shall not be
unreasonably withheld. Subtenant shall submit its proposed plans for the
Alterations to both Prime Landlord and Sublandlord concurrently. If Sublandlord
fails to respond to the proposed Alterations within ten (10) business days after
such submission, then Sublandlord shall be deemed to have approved the proposed
Alterations; if Sublandlord does respond within said ten (10) business day
period with its disapproval of such Alterations, Sublandlord shall notify
Subtenant in detail of the basis for its objections and what modifications to
the Alterations would make them acceptable to Sublandlord. The approval or
disapproval of the Alterations by Sublandlord shall not affect Prime Landlord’s
approval rights under the Prime Landlord’s Consent and Sublandlord’s consent is
not required for Alterations which do not require Prime Landlord’s consent under
the Prime Landlord’s Consent. Sublandlord shall have no liability or obligation
whatsoever with respect to any Alterations. Subtenant shall provide Sublandlord
with the same supplemental insurance, if any, required by Prime Landlord under
the Prime Landlord Consent, which shall expressly name Sublandlord as an
additional insured. Subtenant shall not be permitted to install and make part of
the Subleased Premises any materials, fixtures or articles which are subject to
liens, conditional sales contracts or chattel mortgages other than trade
fixtures, furniture and equipment. If Subtenant makes any Alterations without
Sublandlord’s approval (or deemed approval) hereunder and Prime Landlord’s
consent under the Prime Landlord’s Consent, or fails to fulfill any condition on
such Alterations expressly imposed by this Sublease or Prime Landlord’s Consent,
then Sublandlord, at its option, may restore the Subleased Premises to its
condition prior to the Alterations at Subtenant’s sole cost and expense. The
installation of furnishings, unaffixed moveable fixtures, equipment, or
decorative improvements that do not affect Building utility, Building Systems,
mechanical or other systems or the structure of the Building shall not
constitute Alterations.

 

8.2 Additional Costs. Any increase in any tax, assessment or charge levied or
assessed on Sublandlord as a result of any Alterations in the Subleased Premises
shall be payable by Subtenant in addition to the Operating Expenses payable by
Subtenant under Article 5.

 

8.3 Removal and Surrender of Fixtures and Alterations. The removal and/or
surrender of Alterations and Subtenant Improvements at the end of the Sublease
Term shall be governed by the Prime Landlord’s Consent. Any articles of personal
property including business and trade fixtures not attached to, or built into,
the Subleased Premises, machinery and equipment, free-standing cabinet work, and
movable partitions, which were installed by Subtenant in the Subleased Premises
as part of the Subtenant Improvements or otherwise shall be and remain the
property of Subtenant and may be removed by Subtenant at any time during the
Sublease Term as long as Subtenant is not in default hereunder (following the
lapse of any notice and cure periods provided for hereunder) and provided that
Subtenant repairs, which repairs, in the case of such removal prior to the end
of the Prime Lease

 

-9-



--------------------------------------------------------------------------------

term, must be to Sublandlord’s reasonable satisfaction (which shall be deemed
satisfied if Prime Landlord is satisfied), any damage to the Subleased Premises,
the Building Property and any other part of the Park Place Project caused by
such removal. With respect to Subtenant Improvements installed in the Subleased
Premises, Sublandlord and Subtenant shall each own undivided interests in such
Subtenant Improvements to the extent, in the case of Sublandlord, provided or
paid for by Sublandlord, and, in the case of Subtenant, the portion of the cost
of such Subtenant Improvements paid for by Subtenant. For purposes of the
insurance requirements of Section 11.2, Subtenant shall be deemed to have an
insurable interest in all of the Subtenant Improvements and Alterations in the
Subleased Premises during the Term.

 

9. Maintenance and Repairs.

 

Except for Prime Landlord’s obligations specifically set forth in Section 6 of
the Prime Landlord’s Consent, Subtenant shall, at Subtenant’s sole expense, keep
the Subleased Premises and every part thereof clean and in good condition and
repair and perform all reasonably required maintenance, repairs and replacements
to the Subleased Premises, and Sublandlord and Prime Landlord shall have no
obligation to alter, remodel, improve, repair, decorate or paint the Subleased
Premises or any part thereof. Except as provided elsewhere in this Sublease or
the Prime Landlord’s Consent, there shall be no abatement of Rent with respect
to, and Sublandlord shall not be liable for, any injury to or interference with
Subtenant’s business arising from any repairs, maintenance, alteration or
improvement in or to any portion of the Building or Park Place Project,
including the Subleased Premises, or in or to the fixtures, appurtenances and
equipment therein. Further, neither Sublandlord nor any partner, director,
officer, agent or employee of Sublandlord shall be liable for any damage caused
by other lessees or persons in or about the Building Property, or for any
consequential damages arising out of any loss of use of the Subleased Premises
or any equipment or facilities therein by Subtenant or any person claiming
through or under Subtenant. Sublandlord has made no representations regarding
the condition of the Subleased Premises, the Building Property, the Common Area
or the Park Place Project, except as specifically set forth in this Sublease.
Subtenant waives the provisions of California Civil Code Section 1941 with
respect to Sublandlord’s obligation to maintain the tenantability of the
Subleased Premises. As a material inducement to Sublandlord entering into this
Sublease, Subtenant waives and releases its right to make repairs at
Sublandlord’s expense under Section 1942 of the California Civil Code or under
any other law, statute or ordinance now or hereafter in effect, and Subtenant
waives and releases the right to terminate this Sublease under Section 1932(1)
of the California Civil Code or any similar or successor statute.

 

10. Hazardous Material.

 

10.1 Environmental Laws. For purposes of this Sublease, the term “Hazardous
Material” means any chemical, substance, material, controlled substance, object,
condition, waste or combination or components thereof, whether injurious by
themselves or in conjunction with other materials, which is or may be hazardous
to human health or safety or to the environment due to its radioactivity,
ignitability, corrosivity, reactivity, explosivity, toxicity, carcinogenicity,
infectiousness or other harmful or potentially harmful properties or effects,
including, without limitation, petroleum and petroleum products, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes or combinations or
components thereof which are now or become in the future listed, defined or
regulated in any manner in any Environmental Law or other federal, state or
local law based upon, directly or indirectly, such properties or effects.
“Environmental Laws” means any law governing the use, disposal, storage or
generation of any Hazardous Material, including but in no way limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980;
the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act; and the California Health & Safety Code; as such laws may be
amended from time to time, and in the regulations adopted and publications
promulgated from time to time pursuant to said laws.

 

10.2 Subtenant’s Covenants. Subtenant hereby represents, warrants and covenants
that, except for limited quantities of standard office and janitorial supplies:
(a) Subtenant’s business operations in the Subleased Premises do not and will
not involve the use, storage or generation of Hazardous Material without
Sublandlord’s and Prime Landlord’s prior written consent (which consent may be
withheld in Sublandlord’s or Prime Landlord’s sole and absolute discretion); (b)
Subtenant shall not cause or permit any Hazardous Material to be brought upon,
stored, manufactured, generated, blended, handled, recycled, disposed of, used
or released on, in, under or about the Subleased Premises or the Park Place
Project by Subtenant (which, for the purposes of this Article 10, is deemed to
include Subtenant’s agents, employees, contractors, subtenants, assigns and
invitees); and (c) Subtenant shall keep,

 

-10-



--------------------------------------------------------------------------------

operate and maintain the Subleased Premises in compliance with all, and shall
not permit the Subleased Premises to be in violation of any, Environmental Law
or other federal, state or local environmental, health and/or safety related
law, decision of the courts, ordinance, rule, regulation, code, order,
directive, guideline, permit or permit condition currently existing and as
amended, enacted, issued or adopted in the future which is applicable to the
Subleased Premises and Subtenant shall not violate any provision of the Prime
Lease by the storage or use of Hazardous Materials. Without limiting the
foregoing, Subtenant shall promptly provide all information and materials with
respect to the Subleased Premises and Subtenant’s use or occupancy thereof as
may be required by governmental authorities having jurisdiction.

 

10.3 Indemnification. Subtenant shall indemnify, protect, defend and hold the
Landlord Indemnified Parties harmless from any and all claims, judgments,
damages, penalties, enforcement actions, taxes, fines, remedial actions,
liabilities, losses, costs and expenses (including, without limitation,
attorneys’ fees, litigation, arbitration and administrative proceeding costs,
expert and consultant fees and laboratory costs), which arise during or after
the Term in whole or in part as a result of the presence or suspected presence
of any Hazardous Material, in, on, under or about the Subleased Premises, the
surface or subsurface of the Park Place Project and/or other properties due to
Subtenant’s activities, or failure to act, on or about the Subleased Premises
and/or the Park Place Project. Without limiting the foregoing, if any Hazardous
Material is found in the soil, surface or ground water in, on, under or about
the Park Place Project at any time during or after the Term, the presence of
which was caused by Subtenant, Subtenant shall, at its sole cost and expense,
promptly take all actions as are necessary to return the Subleased Premises and
the Park Place Project to the condition existing prior to the introduction or
release of such Hazardous Material in accordance with applicable Environmental
Laws and Sublandlord’s and Prime Landlord’s prior written approval, which
approval shall not be unreasonably withheld. If Subtenant shall fail to comply
with the provisions of this Section 10.3 within five (5) days after written
notice by Sublandlord or Prime Landlord, or such shorter time as may be required
by any applicable Environmental Laws or in order to minimize any hazard to
persons or property, Sublandlord or Prime Landlord may, but shall not be
obligated to, arrange for such compliance directly or as Subtenant’s agent
through contractors or other parties selected by Prime Landlord, at Subtenant’s
sole cost and expense, without limiting Sublandlord’s or Prime Landlord’s other
remedies under this Sublease, the Prime Landlord’s Consent or applicable law.
The provisions of this Section 10.3 shall survive the expiration or earlier
termination of this Sublease.

 

10.4 Sublandlord’s Covenants. Sublandlord hereby represents, warrants and
covenants that it has been and will continue to be, in compliance with the
provisions of the Prime Lease governing the storage and use of Hazardous
Materials.

 

10.5 Indemnification. Sublandlord shall indemnify, protect, defend and hold
Subtenant and Subtenant’s officers, employees and contractors harmless from any
and all claims, judgments, damages, penalties, enforcement actions, taxes,
fines, remedial actions, liabilities, losses, costs and expenses (including,
without limitation, attorneys’ fees, litigation, arbitration and administrative
proceeding costs, expert and consultant fees and laboratory costs), which arise
during or after the Term in whole or in part as a result of the presence or
suspected presence of any Hazardous Materials in, on, under or about the
Building, the surface or subsurface of the Park Place Project and/or other
properties due to Sublandlord’s activities, or failure to act, on or about the
Building and/or the Park Place Project. Without limiting the foregoing, if any
Hazardous Material is found in the soil, surface or ground water in, on, under
or about the Park Place Project at any time during or after the Term, the
presence of which was caused by Sublandlord, and if such presence is in
violation of Environmental Laws and directly affects Subtenant, then Sublandlord
shall, at its sole cost and expense, promptly take all actions as are necessary
to return the Building and the Park Place Project to the condition existing
prior to the introduction or release of such Hazardous Material in accordance
with applicable Environmental Laws and the Prime Lease. The provisions of this
Section 10.5 shall survive the expiration or earlier termination of this
Sublease.

 

11. Insurance; Waiver of Subrogation.

 

11.1 Liability Insurance. Subtenant shall at all times during the Sublease Term
(and prior to the Sublease Term with respect to any activity of Subtenant
hereunder at the Building Property) and at its own cost and expense procure and
continue in force workers’ compensation insurance, Employer’s Liability
Insurance and Commercial General Liability insurance adequate to protect
Subtenant, Sublandlord and Prime Landlord against liability for injury to or
death of any person or damage to property in connection with the use, operation
or condition

 

-11-



--------------------------------------------------------------------------------

of the Subleased Premises. The limits of liability under the workers’
compensation insurance policy shall be at least equal to the statutory
requirements therefor, and the limits of liability under the Employer’s
Liability Insurance policy shall be at least One Million Dollars
($1,000,000.00). The Commercial General Liability insurance for injuries to
persons and for damage to property at all times shall be in an amount of not
less than Three Million Dollars ($3,000,000.00) per occurrence and Six Million
Dollars ($6,000,000.00) general aggregate, Combined Single Limit, for injuries
to non-employees and property damage. Not more frequently than once each two (2)
years, if, in the opinion of Prime Landlord’s lender or of the insurance
consultant retained by Prime Landlord, the amount of Employer’s Liability or
Commercial General Liability coverage at that time is not adequate based on the
amounts of such coverages then customarily being maintained by other office
tenants in the John Wayne Airport submarket of Orange County, Subtenant shall
increase the insurance coverage as required by either Prime Landlord’s lender or
Prime Landlord’s insurance consultant to amounts that are then customarily being
maintained by other office tenants in such submarket.

 

11.2 Property Insurance. Subtenant shall at all times during the Sublease Term
maintain in effect policies of insurance covering all leasehold improvements
(including, but not limited to, all Subtenant Improvements and Alterations)
trade fixtures, merchandise and other personal property from time to time in, on
or upon the Subleased Premises, in an amount not less than one hundred percent
(100%) of their full replacement cost from time to time during the Term,
providing protection against any peril included within the classification “all
risk coverage” or “causes of loss – special form” together with insurance
against sprinkler water damage (including earthquake caused sprinkler damage),
vandalism and malicious mischief and, Builder’s Risk Insurance during
construction of any Subtenant Improvements or Alterations costing over
$100,000.00. Such property insurance shall provide equivalent or greater
coverage than that provided by ISO Form CP 10 30. The proceeds of such
insurance, so long as this Sublease remains in effect, shall be used for the
repair or replacement of the property so insured. Upon termination of this
Sublease due to any casualty, the proceeds of insurance shall be paid to
Sublandlord and Subtenant, as their interests appear in the insured property.
The full replacement value of the items to be insured under this Section 11.2
shall be determined by Subtenant and acknowledged by the company issuing the
insurance policy by the issuance of an agreed amount endorsement at the time the
policy is initially obtained, and shall be increased from time to time in order
to maintain replacement value coverage.

 

  11.3 Policy Requirements.

 

(a) All insurance required to be carried by Subtenant hereunder shall be issued
by responsible insurance companies, qualified to do business in the State of
California and reasonably acceptable to Sublandlord and Prime Landlord.
Insurance companies rated A VII or better by Best’s Insurance Reports shall be
deemed acceptable.

 

(b) Each policy shall be written on an “occurrence” basis and shall have a
deductible or deductibles, if any, which do not exceed the deductible amount(s)
maintained by similarly situated tenants in first-class, buildings in Irvine,
California. Each policy shall name Sublandlord, Prime Landlord and Prime
Landlord’s property manager, lender and such other parties as Prime Landlord may
reasonably designate from time to time, as additional insureds, as their
interests may appear, and copies of all policies and endorsements thereto (or a
detailed description of the policy terms and conditions by the Subtenant’s
agent) together with certificates evidencing the existence and amounts of such
insurance and further evidencing that such insurance is in full force and
effect, shall be delivered to Sublandlord and Prime Landlord by Subtenant at
least ten (10) days prior to Subtenant’s occupancy of any portion of the
Subleased Premises, and in any event, prior to any activity of Subtenant
hereunder at the Park Place Project. No such policy shall be cancelable except
after ten (10) days written notice to both Sublandlord and Prime Landlord but in
no event shall there be any interruption in coverage. Subtenant shall, at least
ten (10) days prior to the expiration of any such policy, furnish Sublandlord
and Prime Landlord with renewals or “binders” thereof. Should Subtenant at any
time neglect or refuse to provide the insurance required by this Sublease, or
should such insurance be cancelled, either Sublandlord or Prime Landlord shall
have the right, but not the duty, to procure the same and Subtenant shall pay
the cost thereof as Additional Rent promptly upon Sublandlord’s or Prime
Landlord’s demand.

 

(c) The policies of insurance required to be carried by Subtenant shall be
primary and non-contributing with, and not in excess of any other insurance
available to Sublandlord or Prime Landlord. The cost of defending any claims
made against any of the policies required to be carried by Subtenant shall be
included

 

-12-



--------------------------------------------------------------------------------

within the coverage of the liability policies subject to the limits of liability
for such policies. Subtenant shall immediately report to Sublandlord and Prime
Landlord, and promptly thereafter confirm in writing, the occurrence of any
injury, loss or damage incurred by Subtenant, or Subtenant’s receipt of notice
or knowledge of any claim by a third party or any occurrence that might give
rise to such claims. It shall be the responsibility of Subtenant not to violate
nor knowingly permit to be violated any condition of the policies required by
this Sublease.

 

(d) If any of the liability insurance policies required to be maintained by
Subtenant pursuant to this Article 11 contains aggregate limits which apply to
operations of Subtenant other than those operations which are the subject of
this Sublease, and such limits are diminished by more than Two Hundred Thousand
Dollars ($200,000.00) after any one or more incidents, occurrences, claims,
settlements, or judgments against such insurance, Subtenant shall take immediate
steps to restore aggregate limits or shall maintain other insurance protection
for such aggregate limits. Any policy of property insurance required hereunder
may be in “blanket coverage” form, provided any such “blanket coverage” policy
(i) specifically provides that the amount of insurance coverage required
hereunder shall in no way be prejudiced by other losses covered by the policy or
(ii) is in an amount not less than the sum of one hundred percent (100%) of the
actual replacement costs of all of the properties covered under such “blanket
coverage” insurance policy. Neither the issuance of any such property insurance
policy nor the minimum limits specified in this Section 11.4 shall be deemed to
limit or restrict in any way Subtenant’s liability arising under or out of this
Sublease.

 

11.4 Prime Landlord’s Requirements. The Prime Landlord’s Consent provides for
Prime Landlord’s insurance obligations.

 

11.5 Waiver of Subrogation. Sublandlord and Subtenant each hereby releases the
other, and waives its entire right of recovery against the other for any direct
or consequential loss or damage arising out of or incident to the perils covered
by the property insurance policy or policies carried by, or required to be
carried by, the waiving party pursuant to this Sublease or the Prime Lease
(including deductible amounts), whether or not such damage or loss may be
attributable to the negligence of either party or their agents, invitees,
contractors, or employees. Each insurance policy carried by either Sublandlord
or Subtenant in accordance with this Sublease or the Prime Lease shall include a
waiver of the insurer’s rights of subrogation to the extent necessary.

 

12. Damage or Destruction.

 

12.1 Agreement Governs. The provisions of this Sublease, including this Article
12, constitute an express agreement between Sublandlord and Subtenant with
respect to any and all damage to, or destruction of, all or any part of the
Subleased Premises, the Building or any other portion of the Building Property
by fire or other casualty (“Damage”) and no statute or regulation which is
inconsistent with this Article 12, now or hereafter in effect, including without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, shall
have any application to this Sublease with respect to any damage or destruction
to all or any part of the Subleased Premises, the Building or any other portion
of the Park Place Project. This Article 12 shall not affect the provisions of
Article 16 below, subject to Section 11.6.

 

12.2 Obligation to Repair. If the Subleased Premises, access thereto within the
Building Property or Building Systems serving the Subleased Premises suffer
Damage, subject to all other terms of this Article 12, Sublandlord shall enforce
the obligations of Prime Landlord with respect to the repair of the Subleased
Premises as set forth in the Prime Lease, Prime Landlord’s Consent and any
Underlying Mortgage. Sublandlord shall have no separate or additional obligation
to repair the Subleased Premises or any improvements therein. Upon any Damage to
the Subleased Premises, Subtenant shall assign to Prime Landlord (or Prime
Landlord’s designee) any insurance proceeds payable to Subtenant for the repair
of improvements under insurance required pursuant to Section 11.2, and
Sublandlord shall enforce the obligation of Prime Landlord under the Prime Lease
to repair the Building Property and the Subleased Premises, including the
Subtenant Improvements and Alterations installed in the Subleased Premises,
subject to the provisions of Prime Landlord’s Consent; provided that if the
Damage is caused by an earthquake or flood and the cost of the repairs to the
Building Property is at least $2,000,000 more than the available proceeds from
both Subtenant’s insurance and the insurance policies maintained by Prime
Landlord on the Building Property, Subtenant must pay to Prime Landlord
Subtenant’s proportionate share of the excess repair costs, based on the
Rentable Area of the Subleased Premises as a percentage of the Rentable Area of
the Building, as a condition to Prime Landlord having an obligation to repair
such Damage. Subtenant shall be responsible for

 

-13-



--------------------------------------------------------------------------------

repairing or restoring any furniture, fixtures and equipment within the
Subleased Premises. Upon termination of this Sublease due to any Damage, the
proceeds of insurance shall be paid to Prime Landlord and Subtenant as their
interests appear in the insured property. Neither Prime Landlord nor Sublandlord
shall be liable for any loss of business, inconvenience or annoyance to
Subtenant arising from any Damage or any repair or restoration of any portion of
the Subleased Premises, the Building or other portion of the Park Place Project
as a result of any Damage.

 

12.3 Major Damage to Subleased Premises. If the Subleased Premises, access
thereto within the Building Property, or the Building Systems serving the
Subleased Premises suffer Damage and if the Prime Lease is terminated pursuant
to its terms or the terms of the Prime Landlord’s Consent as to the portion of
the Prime Lease Premises which includes the Subleased Premises, then this
Sublease shall thereupon terminate. If Prime Landlord is obligated under the
Prime Lease and/or Prime Landlord’s Consent to repair the Damage and the Prime
Lease remains in effect following such Damage, then this Sublease shall continue
in full force and effect, and Rent shall be abated in the manner and to the
extent provided in Section 12.5. Sublandlord shall give Subtenant a copy of any
notice from Prime Landlord regarding the estimated length of time that will be
required to repair the Damage as soon as such notice is received from Prime
Landlord and Sublandlord shall notify Subtenant as soon as practicable following
any termination of the Prime Lease as a result of Damage.

 

12.4 Major Damage to Building. Without limiting the provisions of Sections 12.2
and 12.3, if the Building Property suffers Damage which results in the
termination of the Prime Lease pursuant to its terms or the terms of the Prime
Landlord’s Consent, then this Sublease shall thereupon terminate. If Prime
Landlord elects under the Prime Lease and/or the Prime Landlord’s Consent to
repair such Damage and the Prime Lease remains in effect following such Damage,
then this Sublease shall continue in full force and effect, and Rent shall be
abated in the manner and to the extent provided in Section 12.5.

 

12.5 Rent Abatement. If the Subleased Premises, or any portion thereof, is
rendered untenantable and is not used by Subtenant for the operation of its
business as a result of Damage, and if Sublandlord’s rent is abated under the
Prime Lease and/or the Prime Landlord’s Consent with respect to the portion of
the Prime Lease Premises which includes the Subleased Premises, then Subtenant’s
Rent hereunder shall be abated for such time as the Subleased Premises or such
portion thereof remain untenantable and are not used by Subtenant, to the extent
that the rent under the Prime Lease is abated with respect to the Subleased
Premises.

 

13. Eminent Domain.

 

13.1 Taking. In case the whole of the Subleased Premises, or such part thereof
or of the Building Property as shall substantially interfere with Subtenant’s
use and occupancy thereof, shall be taken by any lawful power or authority by
exercise of the right of eminent domain, or sold to prevent such taking, and if
the Prime Lease is terminated pursuant to its terms or the terms of the Prime
Landlord’s Consent with respect to the portion of the Prime Lease Premises that
includes the Subleased Premises, then this Sublease shall thereupon terminate.
Except as expressly permitted by the terms of this Sublease or the Prime
Landlord’s Consent, (i) Subtenant shall not because of such taking assert any
claim against Sublandlord, Prime Landlord or the taking authority for any
compensation because of such taking, and (ii) Sublandlord or Prime Landlord, in
accordance with the Prime Lease, shall be entitled to receive the entire amount
of any award without deduction for any estate or interest of Subtenant.
Subtenant shall have no claim against Sublandlord or Prime Landlord for the
value of any unexpired portion of the Term of this Sublease, other than for
prepaid Rent. If the amount of property or the type of estate taken shall not
substantially interfere with Subtenant’s use of the Subleased Premises and
neither this Sublease or the Prime Lease is terminated, Sublandlord or Prime
Landlord, in accordance with the Prime Lease, shall be entitled to the entire
amount of the award without deduction for any estate or interest of Subtenant
and in such event, Sublandlord or Prime Landlord, in accordance with the Prime
Lease and Prime Landlord’s Consent, shall promptly proceed to restore the
Subleased Premises to substantially their condition prior to such partial
taking, and the Rent shall be abated in proportion to the time during which, and
to the part of the Subleased Premises of which, Subtenant shall be so deprived
on account of such taking and restoration. Nothing contained in this Article 13
shall be deemed to give Sublandlord or Prime Landlord any interest in, or
prevent Subtenant from seeking any award against the taking authority for, the
taking of personal property and fixtures belonging to Subtenant or for
relocation or business interruption expenses recoverable from the taking
authority.

 

-14-



--------------------------------------------------------------------------------

13.2 Temporary Taking. If all or any portion of the Subleased Premises are
condemned or otherwise taken for public or quasi-public use for a limited period
of time, and the Prime Lease remains in effect, then this Sublease shall remain
in full force and effect and Subtenant shall continue to perform all of the
terms, conditions and covenants of this Sublease, including without limitation,
the payment of Rent and all other amounts required hereunder. Subtenant shall be
entitled to receive the entire award made with respect to the Subleased Premises
in connection with any temporary condemnation or other taking attributable to
any period within the Term. Prime Landlord, pursuant to the Prime Lease, shall
be entitled to the entire award for any such temporary condemnation or other
taking which relates to a period after the expiration of the Term, excluding the
portion of the award which is allocable to the cost of restoration of the
Subleased Premises. If any such temporary condemnation or other taking
terminates prior to the expiration of the Term, Subtenant shall restore the
Subleased Premises as nearly as possible to the condition prior to the
condemnation or other taking, at Subtenant’s sole cost and expense to the extent
of any award attributable to such restoration.

 

13.3 Condemnation Award. Subtenant’s assignment of its interest in any
condemnation award to Prime Landlord and/or Sublandlord is conditioned upon its
legal right to prosecute a separate claim in the condemnation proceeding for any
relocation award to which it may be entitled, for any furniture, trade fixtures
or other fixtures which Subtenant is entitled to remove at the termination of
the Sublease and which are subject to the taking, and for the unamortized cost
of any improvements paid for by Subtenant and for any relocation or other
business disruption loss Subtenant incurs as a result of such taking.

 

14. Assignment and Subletting.

 

  14.1 Limitation.

 

(a) Subtenant shall not directly or indirectly, voluntarily or involuntarily
assign, mortgage or otherwise encumber all or any portion of its interest in
this Sublease or in the Subleased Premises (collectively, “Assignment”) or
permit the Subleased Premises to be occupied by anyone other than Subtenant or
Subtenant’s employees or sublet the Subleased Premises (collectively,
“Sub-Sublease”) or any portion thereof without obtaining the prior consent of
Sublandlord which, subject to Sections 14.3 and 14.4, will not be unreasonably
withheld, and any such attempted Assignment or Sub-Sublease (collectively,
“Transfer”) without such prior written consent shall be null and void and of no
effect and shall, at the option of Sublandlord, constitute an incurable Event of
Default under this Sublease upon notice thereof to Subtenant, provided that, in
the case of a Sub-Sublease only, such unapproved Sub-Sublease shall be an Event
of Default only if Subtenant fails to terminate or rescind such Sub-Sublease
within ten (10) business days following such notice. Any Transfer by Subtenant
shall also require the prior consent of Prime Landlord in accordance with the
terms of the Prime Landlord’s Consent.

 

(b) Notwithstanding the foregoing Section 14.1(a) or Section 14.3 below,
Subtenant shall have the right, after notice thereof to Sublandlord and Prime
Landlord, in accordance with Section 14.2, to Transfer all or a portion of the
Subleased Premises, or the leasehold hereunder, to an Affiliate (or a
combination of Affiliates) or Successor of Subtenant. For purposes hereof, an
“Affiliate” or “Successor” of Subtenant is an entity Controlling, under common
Control with or Controlled by Subtenant, including an entity resulting from a
consolidation, merger, stock transfer or purchase of all or substantially all
the assets of Subtenant, so long as the new or surviving entity has a credit
rating (or, if Subtenant does not then have a published credit rating from
Standard & Poors, Fitch or Moodys, a net worth) sufficient, in the reasonable
opinion of Sublandlord, to enable it to satisfy the remaining obligations under
this Sublease (if an Assignee) or Sub-Sublease (if a further sublessee), but
excluding, in each case, any entity formed to avoid the restrictions on Transfer
by Subtenant hereunder and excluding any agency or department of the United
States Government. For purposes of this definition, the word “Control,” as used
above, means with respect to a Person that is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of the controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled Person. The word “Person” means an individual,
partnership, trust, corporation, firm or other entity. Any such Affiliate or
Successor of Subtenant must expressly assume in writing a pro rata share of
Subtenant’s obligations hereunder in the proportion that the number of square
feet of Rentable Area of the Subleased Premises subleased or assigned to such
Affiliate or Successor of Subtenant bears to the total number of square feet of
Rentable Area in the Subleased Premises, without relieving Subtenant of any
liability hereunder.

 

-15-



--------------------------------------------------------------------------------

14.2 Notice of Intent to Assign or Sublet. If Subtenant desires at any time to
Transfer the Subleased Premises or any portion thereof, it shall first give both
Sublandlord and Prime Landlord a notice (the “Transfer Notice”) specifying (a)
the size and location of the space Subtenant purposes to Transfer (the “Transfer
Space”); (b) the effective date of the proposed Transfer, which shall not be
less than fifteen (15) business days after the Transfer Notice, and the term for
the proposed Transfer; (c) the name of the proposed assignee, subtenant,
transferee or occupant (“Transferee”), (d) the nature of the proposed
Transferee’s business to be carried on in the Transfer Space, (e) the terms and
provisions of the proposed Transfer, and (f) such financial information as
Sublandlord and Prime Landlord may reasonably request concerning the proposed
Transferee (except that the Transfer Notice does not need to include the
information specified in clauses (d) or (e) above in the case of a Transfer to
an Affiliate or Successor).

 

14.3 Sublandlord’s Options. Within ten (10) business days after Sublandlord’s
receipt of all of the information required in the Transfer Notice, with respect
to a Transfer covered by Section 14.1(a) above, Sublandlord shall notify
Subtenant whether Sublandlord consents to such Transfer or denies its consent to
such Transfer, which approval shall not be unreasonably withheld. Any Transfer
must also comply with the requirements of the Prime Landlord’s Consent.

 

(a) Sublandlord’s refusal to consent to any such Transfer shall be deemed
reasonable if:

 

(1) The proposed Transferee intends to use the Transfer Space for purposes which
are not permitted under this Sublease or the Prime Lease;

 

(2) The proposed Transferee intends to use the Transfer Space for purposes in
violation of the terms of any other lease in the Building, it being understood
that the purpose for which any Transferee intends to use the Transfer Space may
not be in violation of this Sublease;

 

(3) In the event of a sub-sublease, the reconfiguration of the Transfer Space
would violate any applicable building and safety codes;

 

(4) The Transferee is a government (or subdivision or agency thereof) that is
not already a tenant of the Park Place Project;

 

(5) The Transferee is, in the reasonable judgment of Sublandlord, insolvent or
does not have the financial capacity to perform the obligations to be assumed
for the term of the Transfer; or

 

(6) The Transferee or any director, officer, partner, member or Person
controlling such Transferee is included on the anti-terrorism list maintained by
the Office of Foreign Assets Control or such Transferee fails or refuses to
deliver to Sublandlord: (i) a certification that, to its actual knowledge,
neither the Transferee nor any director, officer, partner, member or Person
controlling the Transferee is included on the anti-terrorism list maintained by
the Office of Foreign Assets Control.

 

(b) If Sublandlord consents to any Transfer covered by Section 14.1(a) and Prime
Landlord consents to such Transfer under the Prime Landlord’s Consent, Subtenant
may thereafter within one hundred eighty (180) days after the Transfer Notice,
but not later than the expiration of said 180 days, enter into such Transfer of
the Transfer Space, upon the same terms and conditions as are set forth in the
Transfer Notice. If Subtenant does not consummate a Transfer with respect to the
Transfer Space within one hundred eighty (180) days after the Transfer Notice,
Subtenant shall, if Subtenant continues to contemplate a Transfer, deliver a new
Transfer Notice and Sublandlord shall again have the options set forth in this
Section 14.3.

 

(c) As a condition to Landlord’s consent to any Sub-Sublease, such Sub-Sublease
shall provide that it is subject and subordinate to the Prime Lease, this
Sublease and to all Underlying Mortgages; that Sublandlord may enforce the
provisions of the Sub-Sublease, including collection of rent; that the cost of
any modification to the Subleased Premises, Building and/or Park Place Project
arising from or as a result of the Sub-Sublease shall be the sole responsibility
of Subtenant; that in the event of termination of this Sublease for any reason,
including without limitation a voluntary surrender by Subtenant, or in the event
of any reentry or

 

-16-



--------------------------------------------------------------------------------

repossession of the Subleased Premises by Prime Landlord or Sublandlord, such
terminating party may, at its option, either (i) terminate the Sub-Sublease or
(ii) take over all of the right, title and interest of Subtenant, as sublessor,
under such Sub-Sublease, in which case the Transferee shall attorn to such
terminating party, but that nevertheless neither Landlord nor Sublandlord shall
(1) be liable for any previous act or omission of Subtenant under such
Sub-Sublease, (2) be subject to any defense or offset previously accrued in
favor of the Transferee against Subtenant, or (3) be bound by any previous
modification of any Sub-Sublease made without Prime Landlord’s and Sublandlord’s
written consent, or by any previous prepayment by the Transferee of more than
one month’s rent. Notwithstanding anything to the contrary in this Sublease, if
Subtenant or any proposed Transferee claims that Sublandlord has unreasonably
withheld or delayed its consent under this Section or otherwise has breached or
acted unreasonably under this Article 14, their sole remedies shall be to seek a
declaratory judgment and an injunction for the relief sought without any
monetary damages, the parties stipulating to seek an expedited judgment of a
court of competent jurisdiction and further agreeing that injunctive relief is
an appropriate remedy for Sublandlord’s failure to reasonably consent to a
proposed Transfer in that damages may be uncertain and difficult to determine,
provided, however, that if Subtenant gives Sublandlord a second notice,
following the lapse of the period for Sublandlord’s approval or disapproval
under Section 14.3, stating that Subtenant will incur damages as a result of
Sublandlord’s failure to consent, and if Sublandlord still fails to consent to
the Transfer within ten (10) days after such second notice, then the proposed
Transfer shall be deemed approved by Sublandlord. Notwithstanding any other
provision hereof, Subtenant hereby waives any remedy of terminating this
Sublease, either on its own behalf and, to the extent permitted under all
applicable laws, on behalf of the proposed Transferee as a result of
Sublandlord’s failure or refusal to consent to a proposed Transfer.

 

  14.4 Profits.

 

(a) If there are any Profits (as defined in Paragraph 14.4(b) below) from any
Transfer, then to the extent not required to be paid to Prime Landlord pursuant
to the terms of the Prime Lease or Prime Landlord’s Consent, Subtenant shall pay
fifty percent (50%) of such Profits to Sublandlord as Additional Rent.
Sublandlord’s share of Profits shall be paid to Sublandlord within five (5)
business days after receipt thereof by Subtenant. The payments of Profits to
Sublandlord shall be made on a monthly basis as Additional Rent with respect to
each Transfer separately, subject to an annual reconciliation on each
anniversary date of the Transfer. If the payments to Sublandlord under this
Section during the twelve (12) months preceding each annual reconciliation
exceed the amount of Profits determined on an annual basis, then Sublandlord
shall refund to Subtenant the amount of such overpayment or credit the
overpayment against Subtenant’s future obligations under this Section, at
Subtenant’s option. If Subtenant has underpaid its obligations hereunder during
the preceding twelve (12) months, Subtenant shall immediately pay to Sublandlord
the amount owing after the annual reconciliation.

 

(b) For purposes of this Article 14, “Profits” are defined as all cash or cash
equivalent amounts and sums which Subtenant (including any Affiliate or
Successor of Subtenant or other entity related to Subtenant) receives on an
annual basis from any Transferee, directly or indirectly, in consideration for
the occupancy of the Subleased Premises or any portion thereof, less the Base
Rent and Operating Expenses pursuant to Article 5 of this Sublease paid during
each such annual period by Subtenant attributable pro rata based on Rentable
Area to the Transfer Space after Subtenant first recovers from such amounts paid
by the Transferee the sum of all out of pocket costs and expenses incurred by
Subtenant in connection with the Transfer to such Transferee, including (1) any
additional tenant improvement costs paid to such Transferee by Subtenant; (2)
reasonable leasing commissions paid by Subtenant in connection with the
Transfer; (3) other economic concessions (planning allowance, lease takeover
payments, moving expenses, etc.) paid by Subtenant to or on behalf of the
Transferee in connection with the Transfer; (4) reasonable costs incurred by
Subtenant in advertising the Transfer Space; and (5) reasonable attorneys’ and
brokers’ fees paid by Subtenant in connection with the Transfer. Any lump sum
payment received by Subtenant from a Transferee shall be treated like any other
amount so received by Subtenant for the applicable annual period and, if given
in consideration for the occupancy of the Subleased Premises, shall be utilized
in computing Profits in accordance with the foregoing. All Profits and the
components thereof shall be subject to audit by Sublandlord or its
representatives at reasonable times. Subtenant shall deliver to Sublandlord,
upon request, any information reasonably required by Sublandlord to calculate
and/or substantiate the amount of Profits hereunder.

 

14.5 No Release of Subtenant’s Obligations. No Transfer shall relieve Subtenant
of its obligation to pay the Rent and to perform all of the other obligations to
be performed by Subtenant hereunder. The acceptance of Rent by Sublandlord from
any other person shall not be deemed to be a waiver by Sublandlord of any
provision of this Sublease or to be a consent to any Transfer. Consent to one
Transfer shall not be deemed to constitute consent to any subsequent Transfer.

 

-17-



--------------------------------------------------------------------------------

14.6 Transfer is Assignment. If Subtenant is a corporation which under the then
current guidelines published by the Commissioner of Corporations of the State of
California is not deemed a public corporation, or is an unincorporated
association or partnership, the transfer, assignment or hypothecation of any
stock or interest in such corporation, association or partnership in the
aggregate in excess of fifty percent (50%) shall be deemed an Assignment
hereunder.

 

14.7 Assumption of Obligations. Each Transferee shall assume, as provided in
this Section 14.7, all obligations of Subtenant under this Sublease and shall be
and remain liable jointly and severally with Subtenant for the payment of the
Rent, and for the performance of all of the terms, covenants, conditions and
agreements herein contained on Subtenant’s part to be performed for the Term of
this Sublease; provided, however, that the Transferee shall be liable to
Sublandlord for Rent and other obligations only in the amount and to the extent
set forth in the Transfer. No Assignment shall be binding on Sublandlord (or on
Prime Landlord) unless the Transferee or Subtenant shall deliver to both
Sublandlord and Prime Landlord a counterpart of the Assignment and an instrument
which contains a covenant of assumption by the Transferee reasonably
satisfactory in substance and form to Sublandlord and Prime Landlord without
modifying the obligations under this Sublease and consistent with the
requirements of this Section 14.7, but the failure or refusal of the Transferee
to execute such instrument of assumption shall not release or discharge the
Transferee from its liability as set forth above.

 

14.8 Costs. Subtenant agrees to reimburse each of Prime Landlord and Sublandlord
for their reasonable costs and attorneys’ fees (up to $5,000.00 per Transfer)
incurred in connection with the processing and documentation of any requested
Transfer whether or not Sublandlord or Prime Landlord consents to the Transfer
or the same is finally consummated.

 

15. Provisions Regarding Sublease

 

(a) The Sublease and all the rights of parties hereunder are subject and
subordinate to the Prime Lease. Each party agrees that it will not, by its act
or omission to act, cause a default under the Prime Lease. In furtherance of the
foregoing, the parties hereby confirm and agree, each to the other, that it is
not practical in this Sublease to enumerate all of the rights and obligations of
the various parties under the Prime Lease and specifically to allocate those
rights and obligations in this Sublease, during the Term. Accordingly, in order
to afford to Subtenant the benefits of this Sublease and of those provisions of
the Prime Lease which by their nature are intended to benefit the party in
possession of the Subleased Premises, and in order to protect Sublandlord
against a default by Subtenant which might cause a default or event of default
by Sublandlord under the Prime Lease, during the Term:

 

(1) Sublandlord shall pay, when and as due, all base rent, additional rent and
other charges payable by Sublandlord to Prime Landlord under the Prime Lease;

 

(2) Except as otherwise expressly provided herein, Sublandlord shall perform its
covenants and obligations under the Prime Lease which pertain to Sublandlord’s
continued occupancy of the portion of the Prime Lease Premises other than the
Subleased Premises, or which do not require for their performance possession of
the Subleased Premises and which are (i) not reasonably anticipated to be
performed by Subtenant or (ii) not otherwise to be performed hereunder by
Subtenant on behalf of Sublandlord.

 

(3) Sublandlord shall not agree to an amendment to the Prime Lease which might
have a material adverse effect on Subtenant’s occupancy of the Subleased
Premises, increase Subtenant’s costs under the Sublease or have an adverse
effect on the use of the Subleased Premises for their intended purpose, unless
Sublandlord shall first obtain Subtenant’s prior written approval thereof, which
approval may be withheld by Subtenant in its sole discretion.

 

(4) Sublandlord hereby grants to Subtenant the right to receive all of the
services and benefits with respect to the Subleased Premises which are to be
provided by Prime Landlord under the Prime Lease or the Prime Landlord’s
Consent. In addition, if Sublandlord is entitled under the Prime Lease to a rent

 

-18-



--------------------------------------------------------------------------------

abatement as a result of a failure to furnish or delay in furnishing any service
or for diminution in the quality or quantity of any service or any other reason,
then Subtenant shall be entitled to a share of such rental abatement based upon
how the portion of the Subleased Premises to which the failure, delay or
diminution applies compares with the entire premises leased by Sublandlord under
the Prime Lease to which the failure, delay or diminution applies.
Notwithstanding the foregoing, Prime Landlord shall, in fact, perform its
obligations under the Prime Lease and in the event of any default or failure of
such performance by Prime Landlord, Sublandlord agrees that it will, upon notice
from Subtenant, make demand upon Prime Landlord to perform its obligations under
the Prime Lease that would affect Subtenant’s use or occupancy of the Subleased
Premises and, provided that Subtenant specifically agrees to pay all costs and
expenses of Sublandlord, and such action does not jeopardize the Prime Lease,
then Sublandlord will take such appropriate action as Sublandlord deems
reasonably necessary to enforce the Prime Lease.

 

(b) Sublandlord shall cooperate with Subtenant to cause Prime Landlord to
provide services required by Subtenant in addition to those otherwise required
to be provided by Prime Landlord under the Prime Lease or the Prime Landlord’s
Consent. Subtenant shall pay Prime Landlord’s charge for such services promptly
after having been billed therefor by Prime Landlord or by Sublandlord. If at any
time a charge for such additional services is attributable to the use of such
services both by Sublandlord and by Subtenant, the cost thereof shall be
equitably divided between Sublandlord and Subtenant.

 

(c) Sublandlord represents, covenants and warrants that the Prime Lease is in
full force and effect and that Sublandlord has full authority to enter into and
execute this Sublease. Sublandlord further represents and warrants that, to the
best of Sublandlord’s knowledge this Sublease does not violate any provision of
the Prime Lease assuming the execution and delivery of the Prime Landlord’s
Consent.

 

16. Indemnification and Waiver.

 

16.1 Indemnity by Subtenant. Subtenant shall indemnify, protect, defend and hold
harmless, Sublandlord, Prime Landlord, their respective officers, directors,
shareholders, partners, members, agents, attorneys, employees, any affiliate of
Sublandlord or Prime Landlord, including without limitation, any corporations or
any other entities Controlling, Controlled by or under common Control with
Sublandlord or Prime Landlord, the Parties (as defined in the REA) and their
respective successors and assigns (collectively, “Landlord Indemnified
Parties”), from and against any and all claims, suits, demands, liability,
damages and expenses, including attorneys’, expert witnesses’ and consultants’
fees and costs (collectively, “Indemnified Claims”), arising from or in
connection with Subtenant’s use or alteration of the Subleased Premises or the
conduct of its business or from any activity performed or permitted by Subtenant
in or about the Subleased Premises, the Building or any part of the Park Place
Project during the Term or prior to the Commencement Date if Subtenant has been
provided access to the Subleased Premises, the Building or any part of the Park
Place Project for any purpose, or arising from any breach or default in the
performance of any obligation on Subtenant’s part to be performed under the
terms of this Sublease, or arising from Subtenant’s use of the Building Systems
or Service Facilities in excess of their capacity, or arising from any
Alterations by Subtenant or any mechanic’s or materialmen’s lien filed against
the Subleased Premises or the Building Property by any contractor or
subcontractor performing work for Subtenant, or arising from a misrepresentation
or incorrect certification given by Subtenant hereunder, or arising from any
other act, neglect, fault or omission of Subtenant or any of its officers,
agents, directors, contractors, employees, subtenants, assignees or licensees,
except to the extent caused by the intentional misconduct or negligence of any
of Sublandlord, any Landlord Indemnified Party, or the agents, licensees or
contractors of Sublandlord. If any action or proceeding is brought against any
of the Landlord Indemnified Parties in connection with any Indemnified Claims,
Subtenant, upon notice from Sublandlord or Prime Landlord, shall defend the same
at Subtenant’s expense with counsel approved by Sublandlord and Prime Landlord,
which approval shall not be unreasonably withheld. Subtenant’s obligations under
this Section 16.1 shall survive the expiration or earlier termination of this
Sublease.

 

16.2 Waiver. As a material part of the consideration to the Sublandlord for
entering into this Sublease, Subtenant hereby assumes all risk of, and releases,
discharges and holds harmless Sublandlord and Prime Landlord from and against
any and all liability to Subtenant for, damage to property or injury to persons
in, upon or about the Subleased Premises from any cause whatsoever except that
which is caused by the gross negligence or willful misconduct of Sublandlord or
Prime Landlord. In no event shall Sublandlord or Prime Landlord be liable to
Subtenant for any injury to any person in or about the Subleased Premises or
damage to the Subleased Premises or

 

-19-



--------------------------------------------------------------------------------

for any loss, damage or injury to any property of Subtenant therein or by any
malfunction of any utility or other equipment, installation or system, or by the
rupture, leakage or overflow of any plumbing or other pipes, including without
limitation, water, steam and refrigeration lines, sprinklers, tanks, drains,
drinking fountains or similar cause in, about or upon the Subleased Premises,
the Building or any other portion of the Park Place Project unless such loss,
damage or injury is caused by the gross negligence or willful misconduct of
Sublandlord or Prime Landlord.

 

16.3 Indemnity by Sublandlord. Sublandlord shall indemnify, protect, defend and
hold harmless, Subtenant and its officers, directors, shareholders, partners,
members, agents, attorneys, employees, any affiliate of Subtenant, including
without limitation, any corporations or any other entities Controlling,
Controlled by or under common Control with Subtenant and their respective
successors and assigns (collectively, “Subtenant Indemnified Parties”), from and
against any and all claims, suits, demands, liability, damages and expenses,
including attorneys’, expert witnesses’ and consultants’ fees and costs
(collectively, “Subtenant Indemnified Claims”), arising from or in connection
with Sublandlord’s use or alteration of the remainder of the Prime Lease
Premises outside of the Subleased Premises (or its use or alteration of any of
the Prime Lease premises during the period prior to the Commencement Date), or
the conduct of its business or from any activity performed or permitted by
Sublandlord in or about the remainder of the Prime Lease Premises, or the
Building or any part of the Park Place Project during the Term or the portion of
the Prime Lease term prior to the Commencement Date, or arising from any breach
or default in the performance of any obligation on Sublandlord’s part to be
performed under the terms of this Sublease or the Prime Lease, or arising from
any other act, neglect, fault or omission of Sublandlord or any of its officers,
agents, directors, contractors, employees, subtenants, assignees or licensees,
except to the extent caused by the intentional misconduct or negligence of any
of Subtenant, any Subtenant Indemnified Parties, or the agents, licensees or
contractors of Subtenant. If any action or proceeding is brought against any of
the Subtenant Indemnified Party in connection with any Subtenant Indemnified
Claims, Sublandlord, upon notice from Subtenant, shall defend the same at
Sublandlord’s expense with counsel approved by Subtenant, which approval shall
not be unreasonably withheld. Sublandlord’s obligations under this Section 16.3
shall survive the expiration or earlier termination of this Sublease.

 

17. Definition of Sublandlord.

 

The term “Sublandlord” as used in this Sublease, so far as covenants or
obligations on the part of Sublandlord are concerned, shall be limited to mean
and include ConAgra Foods, Inc. as the tenant under the Prime Lease or any
permitted successor tenant under the Prime Lease. The term “Prime Landlord”
shall be limited to mean the owner or owners, at the time in question, of the
fee title of the Building and the landlord under the Prime Lease. In the event
of any transfer, assignment or other conveyance of its rights and obligations as
the tenant under the Prime Lease by Sublandlord or any transfer, assignment or
other conveyance of its title to the Building by Prime Landlord, then the
Sublandlord, or Prime Landlord, as the case may be, herein named (and in case of
any subsequent transfer or conveyance, the then grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment or
conveyance of all liability for the performance of any covenant or obligation on
the part of Sublandlord or Prime Landlord contained in this Sublease or in the
Prime Landlord’s Consent thereafter to be performed. Without further agreement,
the transferee of such rights under the Prime Lease or title to the Building
shall be deemed to have assumed and agreed to observe and perform any and all
obligations of Sublandlord or Prime Landlord, as the case may be, hereunder,
during its tenure as the tenant under the Prime Lease or its ownership of the
Building, as the case may be. Sublandlord may transfer its interest in the Prime
Lease and Prime Landlord may transfer its interest in the Building without the
consent of Subtenant and such transfer or subsequent transfer shall not be
deemed a violation on Sublandlord’s or Prime Landlord’s part of any term or
condition of this Sublease.

 

18. Subordination.

 

18.1 Subordination. This Sublease is subject and subordinate to the Prime Lease
and to all mortgages, trust deeds, and ground and underlying leases (the
“Underlying Mortgages”) which now exist or may hereafter be executed affecting
the Building Property and to all renewals, modifications, consolidations,
replacements and extensions of any such Underlying Mortgages. This clause shall
be self-operative and no further instrument of subordination need be required by
any mortgagee, ground lessor or beneficiary, affecting any Underlying Mortgage
in order to make such subordination effective. Subtenant, however, shall
execute, within ten (10) days after request, any certificate or document that
Prime Landlord may request to effectuate, evidence or confirm such
subordination, and failure to do so shall be an Event of Default under this
Sublease if such failure continues for ten (10) days after a

 

-20-



--------------------------------------------------------------------------------

second notice from Sublandlord following the expiration of the first 10 day
period. Notwithstanding the foregoing, (i) upon execution of this Sublease,
Prime Landlord and Subtenant are entering into the Prime Landlord’s Consent
which shall include an agreement by Prime Landlord not to disturb the occupancy
by Subtenant of the Subleased Premises on the terms and conditions of this
Sublease in the event of a termination of the Prime Lease due to a default by
Sublandlord thereunder which is not caused by the default by Subtenant under
this Sublease, and an agreement by Prime Landlord and Subtenant, in the event of
such a termination of the Prime Lease, to enter into a direct lease on the same
terms and conditions as this Sublease for the balance of the Sublease Term with
the deletion of any references to Sublandlord or the Prime Lease and with
conforming changes to make it a direct lease with Prime Landlord; and (ii) in
the event there is an Underlying Mortgage in place on the execution of this
Sublease, Sublandlord will exercise its rights under the Prime Lease to require
a non-disturbance agreement from the holder of the Underlying Mortgage
(individually and collectively, a “Mortgagee”) whose encumbrance or lien
affecting the Land, Project and/or Building is at such time superior to the
leasehold estate created by the Prime Lease as a condition to any subordination
of the Prime Lease and will provide Subtenant with a copy of any such
non-disturbance agreement. The final form of any such Non-Disturbance Agreement
shall be in a commercially reasonable form reasonably agreed upon by Sublandlord
and Prime Landlord and provided by the Mortgagee who is required to provide a
Non-Disturbance Agreement.

 

18.2 Attornment. If Sublandlord’s interest in the Prime Lease is transferred (a)
at the election of the new tenant under the Prime Lease, Subtenant will attorn
to and recognize the new tenant under the Prime Lease as Subtenant’s sublandlord
under this Sublease, and upon request, Subtenant shall enter into a new
sublease, containing all of the terms and provisions of this Sublease, with such
new tenant for the remaining term hereof, or, at the election of such new
tenant, this Sublease shall automatically become a new sublease between
Subtenant and such new tenant under the Prime Lease, upon the terms and
provisions hereof for the remaining Term hereof, and Subtenant will confirm such
attornment and new sublease in writing within fifteen (15) days after request
(Subtenant’s failure to do so will constitute an Event of Default if such
failure continues for ten (10) days after a second notice from such new tenant
following the expiration of the first 15 day period); and (b) the new tenant
shall not be (i) liable for any act or omission of Sublandlord under this
Sublease occurring prior to such sale or conveyance, or (ii) subject to any
offset, abatement or reduction of Rent because of any default of Sublandlord
under this Sublease occurring prior to such transfer.

 

18.3 Notice from Subtenant. Subtenant shall give written notice to Prime
Landlord of any act or omission by Sublandlord which Subtenant asserts as giving
Subtenant the right to terminate this Sublease or to claim a partial or total
eviction or any other right or remedy under this Sublease or provided by law.
Subtenant further agrees that if Sublandlord shall have failed to cure any
default within the time period provided for in this Sublease, then Prime
Landlord shall have an additional thirty (30) days within which to cure such
default or if such default cannot be cured within that time, then such
additional time as may be necessary if within such thirty (30) days Prime
Landlord has commenced and is diligently pursuing the remedies necessary to cure
such default in which event this Sublease shall not be terminated while such
remedies are being so diligently pursued.

 

19. Intentionally Omitted.

 

20. Surrender of Subleased Premises and Removal of Property.

 

20.1 No Merger. The voluntary or other surrender of this Sublease by Subtenant,
a mutual cancellation or a termination hereof, shall not constitute a merger,
and shall, at the option of Sublandlord, terminate all or any existing
Sub-Subleases or shall operate as an assignment to Sublandlord of any or all
Sub-Subleases affecting the Subleased Premises.

 

20.2 Surrender of Subleased Premises. Upon the Termination Date, or upon any
earlier termination hereof, Subtenant shall quit and surrender possession of the
Subleased Premises to Sublandlord in as good order and condition as the
Subleased Premises are now or hereafter may be improved by Sublandlord or
Subtenant, reasonable wear and tear and repairs which are Sublandlord’s or Prime
Landlord’s obligation excepted, leave the portion of the Building Systems
located in the Subleased Premises in good operating condition, to the extent
within the control of Subtenant, inform Sublandlord of all combinations on
locks, safes and vaults, if any, in the Subleased Premises and shall, without
expense to Sublandlord or Prime Landlord, remove or cause to be removed from the
Subleased Premises, all debris and rubbish, all furniture, equipment, business
and trade fixtures, free-standing cabinet work,

 

-21-



--------------------------------------------------------------------------------

movable partitioning and other articles of personal property owned by Subtenant
or installed or placed by Subtenant at its expense in the Subleased Premises,
and all similar articles of any other persons claiming under Subtenant unless
Sublandlord or Prime Landlord exercises its option to have any subleases or
subtenancies assigned to Sublandlord or to Prime Landlord if the Prime Lease has
then terminated, and Subtenant shall repair all damage to the Subleased Premises
and the Building Property resulting from such removal. Prior to surrendering the
Subleased Premises, Subtenant shall repair any damage caused by the removal of
Subtenant’s property, including Subtenant’s signs, and any Alterations
designated in writing by Sublandlord or by Prime Landlord (at the time of plan
approval by Sublandlord or Prime Landlord) to be removed, including without
limitation, the repair of the floor, and the patching and painting of the walls
to Prime Landlord’s reasonable satisfaction, all at Subtenant’s sole cost and
expense. As a matter of clarification, this section shall survive the
termination of this Sublease and a breach of this Section 20.2 entitles
Sublandlord, after notice and lapse of any applicable cure periods, to all of
its remedies hereunder including the indemnity under Section 16.1.

 

20.3 Disposal of Property. In the event of the expiration of this Sublease or
other permissible termination of the Sublease by Sublandlord or Prime Landlord
as provided in this Sublease or the Prime Landlord’s Consent, any property of
Subtenant not removed by Subtenant upon the expiration of the Term of this
Sublease, or within forty-eight (48) hours after a termination by reason of
Subtenant’s Event of Default, shall be considered abandoned and Sublandlord or
Prime Landlord may remove any or all of such property and dispose of the same in
any manner or store the same in a public warehouse or elsewhere for the account
of, and at the expense and risk of, Subtenant. If Subtenant shall fail to pay
the costs of storing any such property after it has been stored for a period of
thirty (30) days or more, Sublandlord or Prime Landlord may sell any or all of
such property at public or private sale, in such manner and at such places as
Sublandlord or Prime Landlord, in its sole discretion, may deem proper, without
notice to or demand upon Subtenant. In the event of such sale, Sublandlord or
Prime Landlord shall apply the proceeds thereof, first, to the cost and expense
of sale, including reasonable attorneys’ fees; second, to the repayment of the
cost of removal and storage; third, to the repayment of any other sums which may
then or thereafter be due to Sublandlord or Prime Landlord from Subtenant under
any of the terms of this Sublease; and fourth, the balance, if any, to
Subtenant.

 

21. Holding Over.

 

The Prime Lease will expire on the Termination Date of this Sublease and
Subtenant shall have no right to hold over after the expiration of the Term
without the prior written consent of Prime Landlord. Any hold over by Subtenant
shall be governed by the terms of the Prime Landlord’s Consent.

 

22. Defaults and Remedies.

 

22.1 Defaults by Subtenant. The occurrence of any of the following shall
constitute a default under this Sublease by Subtenant (“Event of Default”):

 

(a) The failure by Subtenant to pay the Rent or make any other payment required
to be made by Subtenant under this Sublease and Exhibits hereto as and when due
where such failure continues for five (5) business days after notice thereof by
Sublandlord to Subtenant; provided, however, that such notice shall be in lieu
of and not in addition to any notice required under Section 1161 of the
California Code of Civil Procedure;

 

(b) The abandonment of the Subleased Premises by Subtenant. As used herein,
“abandonment” shall be deemed to occur in accordance with Section 1951.3 of the
California Civil Code;

 

(c) The failure by Subtenant to comply with its obligations under Articles 2 and
8 where (i) such failure continues and is not remedied within three (3) business
days after notice thereof from Sublandlord to Subtenant, provided such notice
specifies that Subtenant will be in an Event of Default if such failure is not
remedied within said three (3) business day period and (ii) the failure to
comply by Subtenant causes a threat of imminent harm to the Building Property or
any Building Systems;

 

(d) The failure by Subtenant to observe or perform any other provision of this
Sublease and the Exhibits hereto, including the Rules and Regulations, to be
observed or performed by Subtenant, where such

 

-22-



--------------------------------------------------------------------------------

failure continues for thirty (30) days after notice thereof by Sublandlord to
Subtenant; provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within such thirty (30) day period,
Subtenant shall not be deemed to be in default if Subtenant shall within such
period commence such cure and thereafter diligently prosecute the same to
completion. Such thirty (30) day notice shall be in lieu of and not in addition
to any notice required under Section 1161 of the California Code of Civil
Procedure;

 

(e) Any action taken by or against Subtenant pursuant to any statute pertaining
to bankruptcy or insolvency or the reorganization of Subtenant (unless, in the
case of a petition filed against Subtenant, the same is dismissed within sixty
(60) days); the making by Subtenant of any general assignment for the benefit of
creditors; the appointment of a trustee or receiver to take possession of all or
any portion of Subtenant’s assets located at the Subleased Premises or of
Subtenant’s interest in this Sublease, where possession is not restored to
Subtenant within sixty (60) days; or the attachment, execution, or other
judicial seizure of all or any portion of Subtenant’s assets located at the
Subleased Premises or of Subtenant’s interest in this Sublease, where such
seizure is not discharged within sixty (60) days;

 

(f) The failure by Subtenant to provide an estoppel certificate within five (5)
business days following notice from Sublandlord to Subtenant that Subtenant has
failed to provide a requested estoppel certificate within the ten (10) day
period required under Section 29.15 hereof; or

 

(g) A Transfer to an entity other than an Affiliate or Successor of Subtenant
without Sublandlord’s and Prime Landlord’s prior written consent which, as to a
Sub-Sublease only, is not rescinded or otherwise terminated within ten (10)
business days following notice from Sublandlord to Subtenant of such prohibited
Transfer.

 

(h) Subtenant’s failure, refusal or neglect to cause to be released any
mechanics’ lien placed against the Subleased Premises or the Park Place Project
which relates to work or services claimed to have been performed for, or
materials claimed to have been furnished to, Subtenant or the Subleased
Premises, within twenty (20) days after written notice from Landlord thereof, or
within such shorter period as is required under the terms of any Underlying
Mortgage; or

 

(i) Any Event of Default otherwise specified in this Sublease.

 

  22.2 Sublandlord’s Remedies.

 

(a) If an Event of Default shall occur, then, in addition to any other remedies
available to Sublandlord at law or in equity, Sublandlord shall have the
immediate option to terminate this Sublease and all rights of Subtenant
hereunder by giving Subtenant written notice of such election to terminate. In
the event Sublandlord shall elect to so terminate this Sublease, Sublandlord may
recover from Subtenant:

 

(1) The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

 

(2) The worth at the time of award of any amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Subtenant proves could have been reasonably
avoided; plus

 

(3) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of the award exceeds the amount of such
rental loss that Subtenant proves could be reasonably avoided; plus

 

(4) Any other amount necessary to compensate Sublandlord for all the detriment
proximately caused by Subtenant’s failure to perform its obligations under this
Sublease or which in the ordinary course of things would be likely to result
therefrom (including any damages incurred by Sublandlord as a tenant under the
Prime Lease as a result of Subtenant’s breach or failure to perform hereunder,
or a holding over of the Subleased Premises by Subtenant in violation hereof);
and

 

-23-



--------------------------------------------------------------------------------

(5) At Sublandlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

 

(b) All Rent shall be computed on the basis of the monthly amount thereof
payable on the date of Subtenant’s default, as the same are to be adjusted
thereafter as contemplated by this Sublease. As used in subparagraphs (1) and
(2) above, the “worth at the time of award” is computed by allowing interest in
the per annum amount equal to the prime rate of interest or other equivalent
reference rate from time to time announced by the Bank of America National Trust
and Savings Association (the “Reference Rate”) plus two percent (2%), but in no
event in excess of the maximum interest rate permitted by law. As used in
subparagraph (3) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

(c) If Sublandlord elects to terminate this Sublease as a result of Subtenant’s
Event of Default, on the expiration of the time stated in Sublandlord’s notice
to Subtenant given under Paragraph (a) above, this Sublease and the Term hereof,
as well as all of the right, title and interest of Subtenant hereunder, shall
wholly cease and expire and become void in the same manner and with the same
force and effect (except as to Subtenant’s liability) as if the date fixed in
such notice were the date herein specified for expiration of the term of this
Sublease. Thereupon, Subtenant shall immediately quit and surrender to
Sublandlord the Subleased Premises, and Sublandlord may enter into and repossess
the Subleased Premises by summary proceedings, detainer, ejectment or otherwise,
and remove all occupants thereof and, at Sublandlord’s option, any property
thereon without being liable for any damages therefor.

 

(d) If an Event of Default shall occur, in addition, Sublandlord shall have the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover Rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Therefore, if Sublandlord does not elect to terminate
this Sublease on account of any default by Subtenant, Sublandlord may, from time
to time, without terminating this Sublease, enforce all of its rights and
remedies under this Sublease, including the right to recover all Rent as it
becomes due.

 

(e) If an Event of Default shall occur, Sublandlord shall also have the right,
without terminating this Sublease, to re-enter the Subleased Premises and remove
all persons and property therefrom by summary proceedings or other court
process; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Subtenant.

 

(f) In the event of the abandonment of the Subleased Premises by Subtenant, or
in the event that Sublandlord elects to re-enter as provided in Paragraph
22.2(e) above or takes possession of the Subleased Premises pursuant to legal
proceeding or pursuant to any notice provided by law, and if Sublandlord does
not elect to terminate this Sublease, then Sublandlord may from time to time,
without terminating this Sublease, relet the Subleased Premises or any part
thereof for such term or terms and at such rent and upon such other terms and
conditions as Sublandlord, in its sole discretion, may deem advisable, with the
right to make alterations and repairs to the Subleased Premises. In the event
that Sublandlord shall elect to so relet, then rentals received by Sublandlord
from such reletting shall be applied: First, to the payment of any indebtedness
other than Rent due hereunder from Subtenant to Sublandlord; second, to the
payment of any cost of such reletting (including, but not limited to, leasing
commissions, tenant improvement costs and rent concessions such as free rent);
third, to the payment of the cost of any alterations and repairs to the
Subleased Premises; fourth, to the payment of Rent due and unpaid hereunder; and
the remainder, if any, shall be held by Sublandlord and applied in payment of
future Rent as the same may become due and payable hereunder. Should that
portion of such rentals received from such reletting during any month, which is
applied to the payment of Rent hereunder, be less than the Rent payable during
that month by Subtenant hereunder, then Subtenant shall pay such deficiency to
Sublandlord. Such deficiency shall be calculated and paid monthly. Subtenant
shall also pay to Sublandlord, as soon as ascertained, any costs and expenses
incurred by Sublandlord in such reletting or in making such alterations and
repairs not covered by the rentals received from such reletting.

 

(g) No waiver by Sublandlord of any violation or breach of any of the terms,
provisions and covenants herein contained shall be deemed or construed to
constitute a waiver of any other or later violation or breach of the same or any
other of the terms, provisions, and covenants herein contained. Forbearance by

 

-24-



--------------------------------------------------------------------------------

Sublandlord in enforcement of one or more of the remedies herein provided upon
an Event of Default shall not be deemed or construed to constitute a waiver of
such default. The acceptance of any partial rent payment hereunder by
Sublandlord following the occurrence of any default, whether or not known to
Sublandlord, shall not be deemed a waiver of any such default or of any of
Sublandlord’s rights available under this Sublease or at law or equity, except
only a default in the payment of the Rent so accepted.

 

(h) To the maximum extent permitted by law, Subtenant hereby waives all
provisions of, or protection under, any decisions, statutes, rules, regulations
or other laws of the State of California to the extent the same are inconsistent
with the terms and provisions hereof, including all rights and remedies of
Sublandlord provided under this Article.

 

(i) All covenants, agreements and provisions to be performed by Subtenant under
this Sublease shall be performed by Subtenant at Subtenant’s sole cost and
without abatement of Rent, except as specifically provided in this Sublease. If
Subtenant shall fail to observe and perform any covenant, condition, provision
or agreement contained in this Sublease, or shall fail to perform any other act
required to be performed by Subtenant, in either such event within ten (10) days
following receipt of notice of such failure from Sublandlord, Sublandlord may,
upon notice to Subtenant, without obligation, and without waiving or releasing
Subtenant from any default or obligations of Subtenant, make any such payment or
perform any such obligation on Subtenant’s part to be performed. All sums so
paid by Sublandlord and all costs incurred by Sublandlord in making such payment
or performing such obligation or enforcing this Sublease, including attorneys’
fees, together with interest thereon in a per annum amount equal to two percent
(2%) in excess of the Reference Rate, but not in excess of the maximum rate
permitted by law, shall be payable to Sublandlord on demand and Subtenant
covenants to pay any such sums, and Sublandlord shall have (in addition to any
other right or remedy hereunder) the same rights and remedies in the event of
the non-payment thereof by Subtenant as in the case of default by Subtenant in
the payment of Rent, following the expiration of any applicable cure periods.

 

22.3 Re-Entry Not Termination. No acts by Sublandlord following the occurrence
of an Event of Default to maintain, preserve or relet the Subleased Premises, or
to appoint a receiver to protect Sublandlord’s interest under this Sublease, or
to remove property of Subtenant or store such property at a public warehouse or
re-entry or taking possession of the Subleased Premises by Sublandlord pursuant
to this Article 22 shall be construed as an election to terminate this Sublease
unless a written notice of such intention be given to Subtenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Sublandlord because of any
Event of Default of Subtenant, Sublandlord may at any time after such reletting
elect to terminate this Sublease for any such Event of Default.

 

22.4 Right of Sublandlord to Injunction; Cumulative Remedies. In the event of a
breach by Subtenant, following the expiration of any applicable cure periods, of
any of the agreements, conditions, covenants or terms hereof, Sublandlord shall
have the right of injunction to restrain the same and the right to invoke any
remedy allowed by law or in equity whether or not other remedies, indemnity or
reimbursements are herein provided. The rights and remedies given to Sublandlord
in this Sublease are distinct, separate and cumulative remedies, and no one of
them, whether or not exercised by Sublandlord, shall be deemed to be in
exclusion of any of the others; provided, however, no double recovery shall be
permitted.

 

22.5 No Jury Trial. Sublandlord and Subtenant hereby waive their respective
right to trial by jury of any cause of action, claim, counterclaim or
cross-complaint in any action, proceeding and/or hearing brought by either
Sublandlord against Subtenant or Subtenant against Sublandlord on any matter
whatsoever arising out of, or in any way connected with, this Sublease, the
relationship of Sublandlord and Subtenant, Subtenant’s use or occupancy of the
Subleased Premises, or any claim of injury or damage, or the enforcement of any
remedy under any law, statute, or regulation, emergency or otherwise, now or
hereafter in effect.

 

22.6 Waiver of Consequential Damages. Notwithstanding anything to the contrary
contained in this Sublease, neither Sublandlord nor Subtenant shall be liable
under any circumstances for, and each hereby releases the other from all
liability for, consequential damages and injury or damage to, or interference
with, the other party’s business, including, but not limited to, loss of title
to the Subleased Premises or any portion thereof, loss of profits, loss of
business opportunity, loss of goodwill or loss of use, in each case however
occurring.

 

-25-



--------------------------------------------------------------------------------

22.7 Definition of Subtenant. The term “Subtenant” shall be deemed to include
all persons or entities named as Subtenant under this Sublease, or each and
every one of them. If any of the obligations of Subtenant hereunder is
guaranteed by another person or entity, the term “Subtenant” shall be deemed to
include all of such guarantors and any one or more of such guarantors. If this
Sublease has been assigned, the term “Subtenant” shall be deemed to include both
the assignee and the assignor.

 

22.8 Defaults by Sublandlord. If Sublandlord fails to perform any of its
obligations or breaches any of its covenants contained in this Sublease and
(unless another time limit is specified in this Sublease) such default continues
for a period of at least thirty (30) days after demand for performance is given
by Subtenant, or if the nature of such default is of such a character as to
require more than 30 days to cure, if Sublandlord shall fail to commence said
cure promptly and use reasonable diligence in working to complete such cure as
quickly as reasonably possible, and if such default has a material adverse
impact on Subtenant’s use or occupancy of the Subleased Premises, then
Sublandlord shall be deemed to be in material default hereunder (“Sublandlord
Default”). Upon any Sublandlord Default, Subtenant may seek the recovery of
damages or may seek injunctive relief, but nothing herein shall be deemed to
give Subtenant the right to offset against or reduce the Rent or other sums due
pursuant to this Sublease (without limiting any other express rights of offset
granted to Subtenant under this Sublease) and in no event shall Subtenant have
any right to terminate this Sublease as a result of a Sublandlord Default,
except as provided in the following sentence. If the Sublandlord Default,
however, is of such a nature that it materially and substantially interferes
with Subtenant’s occupancy and use of the Subleased Premises, the foregoing
provision shall not limit any rights that Subtenant may have, at law, to claim a
constructive eviction based on such Sublandlord Default and/or seek to terminate
this Sublease, if:

 

(a) Such Sublandlord Default continues for at least twenty (20) days after a
second notice of such default by Subtenant to Sublandlord, Prime Landlord and
the holder of any Underlying Mortgage (whose name and address have been
previously forwarded to Subtenant), stating that Subtenant may seek to terminate
this Sublease based on such default if Sublandlord fails to timely cure such
default, and

 

(b) The Prime Landlord and the holder of any Underlying Mortgage, within thirty
(30) days after receipt of the second notice required by clause (a), fail to
cure such Sublandlord Default or commence and diligently pursue the remedies
necessary to effect such cure. Said 30 day period shall commence on receipt by
the Prime Landlord and the holder(s) of the Underlying Mortgages(s) of the
second notice as set forth in clause (a) above.

 

23. Covenant Against Liens.

 

Subtenant has no authority or power to cause or permit any lien or encumbrance
of any kind whatsoever, whether created by act of Subtenant, operation of law or
otherwise, to attach to or be placed upon the Subleased Premises or any other
portion of the Park Place Project, and any and all liens and encumbrances
created by Subtenant shall attach to Subtenant’s leasehold interest in the
Subleased Premises, only. Notwithstanding anything to the contrary contained in
this Sublease, including, without limitation, Article 14, Subtenant shall not
voluntarily create or permit any lien or encumbrance on Subtenant’s leasehold
hereunder. Sublandlord shall have the right at all times to post and keep posted
on the Subleased Premises any notice which it deems necessary for protection
from such liens. Subtenant and Sublandlord each covenants and agrees not to
suffer or permit any lien of mechanics or materialmen or others to be placed
against the Park Place Project, the Building or the Subleased Premises, or any
portion thereof, with respect to work or services claimed to have been performed
for or materials claimed to have been furnished to Subtenant or the Subleased
Premises (including, without limitation, in connection with any Alterations), or
to Sublandlord or the Prime Lease Premises, and, in case of any such lien
attaching or notice of any lien, Subtenant and Sublandlord each covenants and
agrees to cause any such lien for which it is responsible to be immediately
released and removed of record. Notwithstanding anything to the contrary set
forth in this Sublease, in the event that such a lien for which Subtenant is
responsible is not released and removed within twenty (20) days after notice of
such lien is delivered by Sublandlord to Subtenant (or within such shorter
period as is required under the terms of the Underlying Mortgage), Sublandlord
may, without waiving its rights and remedies based upon such breach by Subtenant
and without releasing Subtenant from any of its obligations, immediately take
all action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys’ fees and costs, incurred by Sublandlord in connection with
such lien shall be deemed Additional Rent under this Sublease and shall
immediately be due and payable by Subtenant.

 

-26-



--------------------------------------------------------------------------------

24. Interest on Subtenant’s Obligations; Late Charges.

 

24.1 Interest. Any amount due from Subtenant to Sublandlord which is not paid
within five (5) days after it is due shall bear interest at the lesser of two
percent (2%) in excess of the Reference Rate (as defined in Paragraph 22.2(b))
or the maximum rate per annum which Sublandlord is permitted by law to charge,
from the date such payment is due until paid, but the payment of such interest
shall not excuse or cure any default by Subtenant under this Sublease. In the
event Subtenant fails to pay any such interest, any succeeding payments made by
Subtenant to Sublandlord for any Rent shall be first applied to such interest.
However, interest shall not be payable on late charges incurred by Subtenant.
Payment of interest shall not excuse or cure any Event of Default.

 

24.2 Late Charge. In the event Subtenant is more than five (5) business days
late in paying any amount of Rent due under this Sublease, Subtenant shall pay
Sublandlord a late charge equal to three percent (3%) of such delinquent payment
of Rent. The parties agree that the amount of such late charge represents a
reasonable estimate of the cost and expense that would be incurred by
Sublandlord in processing each delinquent payment of Rent by Subtenant and that
such late charge shall be paid to Sublandlord as liquidated damages for each
delinquent payment pursuant to California Civil Code Section 1671, but the
payment of such late charge shall not excuse or cure any default by Subtenant
under this Sublease. The parties further agree that the payment of late charges
and the payment of interest provided for in Section 24.1 are distinct and
separate from one another in that the payment of interest is to compensate
Sublandlord for the use of Sublandlord’s money by Subtenant, while the payment
of a late charge is to compensate Sublandlord for the additional administrative
expense incurred by Sublandlord in handling and processing delinquent payments,
but excluding attorneys’ fees and costs incurred with respect to such delinquent
payments.

 

25. Quiet Enjoyment.

 

Subtenant, upon the paying of all Rent hereunder and performing each of the
covenants, agreements and conditions of this Sublease required to be performed
by Subtenant, shall lawfully and quietly hold, occupy and enjoy the Subleased
Premises during the Term without hindrance or molestation of anyone lawfully
claiming by, through or under Sublandlord, subject, however, to the provisions
of this Sublease and to any Underlying Mortgage (to the extent this Sublease is
subordinate thereto, and subject to the terms of any non-disturbance agreement
in favor of Subtenant). Subtenant acknowledges and agrees that this Sublease is
subject to (a) the effect of covenants, conditions, restrictions, easements,
mortgages or deeds of trust, ground leases, rights of way and any other matters
or documents of record, including but not limited to that certain Construction,
Operation and Reciprocal Easement Agreement by and between Crow Winthrop
Operating Partnership and Crow Winthrop Development Limited Partnership at the
time it was recorded on July 30, 1985 as Instrument No. 85-279768 in the
Official Records of Orange County, California, (the “REA”); (b) the effect of
any zoning laws of the City, County and State where the Building is situated;
and (c) general and special taxes not delinquent. Subtenant agrees (i) that as
to its leasehold estate it, and all persons in possession or holding under it,
will not violate the terms of the REA or said matters of record; (ii) that this
Sublease is and shall be subordinate to the REA and any amendments or
modifications thereto; and (iii) that nothing in this Sublease provides
Subtenant with any rights under the REA as a Party (as that term is defined in
the REA) or otherwise.

 

26. Parking.

 

Subtenant shall have no parking rights or privileges under this Sublease. Prime
Landlord’s Consent addresses the parking rights and obligations related to the
Subleased Premises.

 

27. Brokers.

 

Sublandlord and Subtenant each warrants to the other that it has not had any
contact or dealings with any person or real estate broker other than CB Richard
Ellis (“Broker”) which would give rise to the payment of any fee or brokerage
commission in connection with this Sublease, and Sublandlord and Subtenant shall
indemnify, hold harmless and defend the other and Prime Landlord from and
against any liability with respect to any fee or brokerage commission (except
one owing to Broker) arising out of any act or omission of the indemnifying
party. Sublandlord covenants and agrees to pay all real estate commissions due
in connection with this Sublease to Broker in accordance with a separate
agreement executed or to be executed by Sublandlord.

 

-27-



--------------------------------------------------------------------------------

28. Rules and Regulations.

 

The Rules and Regulations attached to the Prime Landlord’s Consent are
incorporated herein and made a part of this Sublease. Subtenant agrees to abide
by and comply with each and every one of said Rules and Regulations and any
amendments, modifications and/or additions thereto as may hereafter be adopted
by Prime Landlord pursuant to the Prime Landlord’s Consent.

 

29. General Provisions.

 

29.1 No Waiver. The waiver by Sublandlord or Subtenant of any breach of any
term, provision, covenant or condition contained in this Sublease, or the
failure of Sublandlord or Subtenant to insist on the strict performance by the
other party, shall not be deemed to be a waiver of such term, provision,
covenant or condition as to any subsequent breach thereof or of any other term,
covenant or condition contained in this Sublease. The acceptance of Rents
hereunder by Sublandlord shall not be deemed to be a waiver of any breach or
default by Subtenant of any term, provision, covenant or condition herein,
regardless of Sublandlord’s knowledge of such breach or default at the time of
acceptance of Rent.

 

29.2 No Partnership. Nothing herein contained shall be deemed or construed by
the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
Rent, nor any other provisions contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of Sublandlord and Subtenant.

 

29.3 Terms; Headings. The words “Sublandlord” and “Subtenant” as used herein
shall include the plural, as well as the singular. The words used in neuter
gender include the masculine and feminine and words in the masculine or feminine
gender include the neuter. If there is more than one tenant, the obligations
hereunder imposed upon Subtenant shall be joint and several. The headings or
titles of this Sublease shall have no effect upon the construction or
interpretation of any part hereof.

 

29.4 Entire Agreement. This Sublease, along with any exhibits and attachments or
other documents affixed hereto, constitutes the entire and exclusive agreement
between Sublandlord and Subtenant with respect to the Subleased Premises and the
estate and interest leased to Subtenant hereunder. In the event of a conflict or
inconsistency between any portion of this Sublease and any provision in any of
the Exhibits attached hereto, the terms and provisions of this Sublease shall
control except that the Prime Landlord’s Consent shall control as to the
relationship between Subtenant and Prime Landlord in the event of any conflict
between this Sublease and the Prime Landlord’s Consent. This Sublease and said
exhibits and attachments and other documents may be altered, amended, modified
or revoked only by an instrument in writing signed by both Sublandlord and
Subtenant. Sublandlord and Subtenant hereby agree that all prior or
contemporaneous oral and written understandings, agreements or negotiations
between Sublandlord and Subtenant relative to the leasing of the Subleased
Premises are merged into and revoked by this Sublease, without limiting the
provisions of Prime Landlord’s Consent.

 

29.5 Successors and Assigns. Subject to the provisions of Article 14 relating to
Assignment and Sublease, this Sublease is intended to and does bind the heirs,
executors, administrators and assigns of any and all of the parties hereto. The
surrender of this Sublease by Subtenant, or a mutual cancellation of it, shall
not work a merger and shall, at the option of Sublandlord, either terminate all
or any existing subleases or subtenancies, or operate as an assignment to
Sublandlord of all subleases or subtenancies.

 

29.6 Notices. All notices, consents, approvals, requests, demands and other
communications (collectively “notices”) which Sublandlord or Subtenant are
required or desire to give, serve upon, or deliver to, the other shall be in
writing and mailed postage prepaid by certified or registered mail, return
receipt requested, by nationally recognized overnight delivery service, or by
personal delivery, to the appropriate address indicated below, or at such other
place or places as either Sublandlord or Subtenant may, from time to time,
designate in a written notice given to the other. If the term “Subtenant” in
this Sublease refers to more than one person or entity, Sublandlord shall be
required to make service or delivery, as aforesaid, to any one of said persons
or entities only. Notices shall be deemed sufficiently served or given at the
time of personal delivery, following deposit with a nationally recognized
overnight delivery service on the date evidenced by a signed receipt, or
following the mailing

 

-28-



--------------------------------------------------------------------------------

thereof on the date evidenced by a signed certified receipt. Any notice,
request, communication or demand by Subtenant to Sublandlord shall be addressed
to the Sublandlord at ConAgra Foods, Inc., One ConAgra Drive CC-216, Omaha,
Nebraska 68102-5001, Attention: Vice President, Real Estate and Facilities, with
a copy to ConAgra Foods, Inc., Five ConAgra Drive, Omaha, Nebraska 68102-5001,
Attention: Contracts & Capital Management, with a copy to Prime Landlord under
the Prime Landlord’s Consent and if requested in writing by the Prime Landlord,
given or served simultaneously to the Prime Landlord’s Mortgagee at the address
specified in such request. Any notice, request, communication or demand by
Sublandlord to Subtenant shall be addressed to:

 

     New Century Financial Corporation      18400 Von Karman Avenue, Suite 1000
     Irvine, CA 92612      Attn: Real Estate Department With a copy to:    New
Century Financial Corporation      18400 Von Karman Avenue, Suite 1000     
Irvine, CA 92612      Attn: Legal Department      (and after the Commencement
Date, also to the Subleased Premises)

 

Rejection or other refusal to accept delivery of a notice or the inability to
deliver the same because of a changed address of which no notice was given shall
be deemed to be receipt of the notice.

 

29.7 Severability. This Sublease shall not be construed for or against either
party as the draftsman hereof, the parties agreeing that both parties and their
counsel shall be deemed to have been equally involved in and responsible for the
drafting of this Sublease. If any term or provision of this Sublease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party hereunder, shall be held invalid or unenforceable to any extent,
the remaining terms, conditions and covenants of this Sublease shall not be
affected thereby and each of said terms, covenants and conditions shall be valid
and enforceable to the fullest extent permitted by law.

 

29.8 Time of Essence. Time is of the essence of this Sublease and each provision
hereof in which time of performance is established.

 

29.9 Governing Law. This Sublease shall be governed by, interpreted and
construed in accordance with the laws of the State of California.

 

29.10 Attorneys’ Fees. If Sublandlord retains the services of attorneys (a) for
recovery of possession of the Subleased Premises, or (b) for recovery of any sum
due under this Sublease, whether or not suit be filed, then all such costs and
expenses, including reasonable attorneys’, experts’ and consultants’ fees and
costs, incurred by Sublandlord shall be paid by Subtenant if, in fact, Subtenant
was in default of its obligations under this Sublease; provided, however, that
Sublandlord shall not seek to recover the cost of preparing a notice of default
to Subtenant hereunder. If any action or proceeding (including any appeal
thereof) is brought by Sublandlord or Subtenant (whether or not such action is
prosecuted to judgment) to enforce its respective rights under this Sublease or
to enforce a judgment (“Action”), (1) the unsuccessful party therein shall pay
all costs incurred by the prevailing party therein, including reasonable
attorneys’, experts’ and consultants’ fees and costs to be fixed by the court,
and (2) as a separate right, severable from any other rights set forth in this
Sublease, the prevailing party therein shall be entitled to recover its
reasonable attorneys’, experts’ and consultants’ fees and costs incurred in
enforcing any judgment against the unsuccessful party therein, which right to
recover post-judgment attorneys’, experts’ and consultants’ fees and costs shall
be included in any such judgment. The parties hereto hereby waive any right to a
trial by jury. The right to recover post-judgment attorneys’, experts’ and
consultants’ fees and costs shall (i) not be deemed waived if not included in
any judgment, (ii) survive the final judgment in any Action, and (iii) not be
deemed merged into such judgment. The rights and obligations of the parties
under this Section 29.10 shall survive the termination of this Sublease.

 

-29-



--------------------------------------------------------------------------------

29.11 Light and Air. Any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to the Building or any other
portion of the Park Place Project shall in no manner affect this Sublease or
impose any liability whatsoever on Sublandlord.

 

29.12 Bankruptcy Prior to Commencement. If, at any time prior to the
Commencement Date, any action is taken by or against Subtenant in any court
pursuant to any statute pertaining to the bankruptcy, the insolvency or the
reorganization of Subtenant (which action is not dismissed within 60 days after
filing in the case of an involuntary action), Subtenant makes any general
assignment for the benefit of creditors, a trustee or receiver is appointed to
take possession of substantially all of Subtenant’s assets or of Subtenant’s
interest in this Sublease, or there is an attachment, execution or other
judicial seizure of substantially all of Subtenant’s assets or of Subtenant’s
interest in this Sublease, then this Sublease shall ipso facto be canceled and
terminated and of no further force or effect. In such event, neither Subtenant
nor any person claiming through or under Subtenant or by virtue of any statute
or of any order of any court shall be entitled to possession of the Subleased
Premises or any interest in this Sublease and Sublandlord shall, in addition to
any other rights and remedies under this Sublease, be entitled to retain any
Rent or other monies received by Sublandlord from Subtenant as liquidated
damages.

 

29.13 Force Majeure. Sublandlord shall not be liable for any failure to comply
or delay in complying with its obligations hereunder if such failure or delay is
due to acts of God, inability to obtain labor due to market-wide labor
shortages, strikes, lockouts, governmental restrictions expressly prohibiting
compliance, war, terrorism, bioterrorism, civil commotion, fire, earthquake,
unavoidable material casualty to the Building Property and other similar causes
beyond either party’s reasonable control (all of which events are herein
referred to as “force majeure events”). It is expressly agreed that neither
party shall be obliged to settle on unreasonable terms any strike to avoid a
force majeure event from continuing. Subtenant’s obligations to repair damage to
the Subleased Premises shall also be subject to delay by force majeure events.

 

29.14 Applicable Laws. Subtenant shall not do anything or actively permit
anything to be done in or about the Subleased Premises which will violate any
law, statute, ordinance or other governmental rule, regulation or requirement
now or hereafter in effect, including, without limitation, the Americans with
Disability Act of 1990 (as amended and supplemented by further laws from time to
time) and local enactments thereof and promulgations thereunder (“Applicable
Laws”); provided, however, that Subtenant shall have no obligation to undertake
or perform any capital improvements (unless necessitated by any Alterations by
Subtenant), all of which shall be the obligation of Sublandlord. At its sole
cost and expense, Sublandlord shall promptly comply with all requirements of
Applicable Laws that require making changes to the Subleased Premises, the
access thereto and Common Area restrooms therefor, Base Building Improvements
and Building Systems, and other areas of the Building Property (including
structural changes) unless necessitated by Subtenant’s initial improvements to
the Subleased Premises or Alterations of the Subleased Premises pursuant to
Article 8.

 

29.15 Estoppel Certificates. Subtenant shall at any time and from time to time
upon not less than ten (10) days prior notice by Prime Landlord or Sublandlord,
execute, acknowledge and deliver to such Person a statement in writing
certifying:

 

(a) That this Sublease is unmodified and in full force and effect (or if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications);

 

(b) The Commencement Date and Termination Date;

 

(c) The dates to which the Base Rent, Operating Expenses and other charges have
been paid in advance, if any;

 

(d) Stating whether or not to the current actual knowledge of Subtenant, without
investigation or inquiry, Sublandlord is in default in the performance of any
covenant, agreement or condition contained in this Sublease and, if so,
specifying each such default of which Subtenant may have knowledge;

 

(e) That this Sublease has not been assigned, modified or amended (or if there
has been any assignment, modification or amendment, identifying the same); and

 

-30-



--------------------------------------------------------------------------------

(f) Containing any other information and certifications which reasonably may be
requested by Prime Landlord or any Mortgagee.

 

Any such statement delivered pursuant to this Section 29.15 may be relied upon
by any prospective purchaser of the fee of the Building Property or the Park
Place Project or any mortgagee, ground lessor or other like encumbrancer thereof
or any assignee of any such encumbrancer upon the Building Property or the Park
Place Project. Failure of Subtenant to timely execute and deliver such a
statement delivered by Sublandlord or Prime Landlord for execution shall
constitute acceptance and acknowledgment by Subtenant that all information
included in the statement is true and correct.

 

29.16 No Discrimination. Subtenant covenants by and for itself, its successors,
heirs, executors, administrators and assigns, and all persons claiming under or
through Subtenant, that this Sublease is made and accepted upon and subject to
the following conditions: that there shall be no discrimination against or
segregation of any person or group of persons, on account of age, race, color,
creed, sex, sexual orientation, religion, marital status, ancestry or national
origin in the leasing, subleasing, transferring, use, occupancy, tenure or
enjoyment of the Subleased Premises, nor shall Subtenant itself, or any person
claiming under or through Subtenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Subleased Premises.

 

29.17 Examination of Lease. The submission of this instrument for examination or
signature by Subtenant, Subtenant’s agents or attorneys, does not constitute a
reservation of, or an option to lease, and this instrument shall not be
effective or binding as a lease or otherwise until its execution and delivery by
both Sublandlord and Subtenant and delivery of Prime Landlord’s Consent by Prime
Landlord.

 

29.18 Limitation on Liability. Subtenant and Sublandlord each agrees that, in
any action arising out of or relating to the performance of this Sublease,
Subtenant or Sublandlord will proceed only against the other party or its
successors and assigns and not against any employee, shareholder, officer or
director of such other party (or the owners or managers of any entity to which
such other party may assign this Sublease). Notwithstanding anything in this
Sublease or any law to the contrary, neither Sublandlord nor Subtenant, nor any
of its respective affiliates, directors, officers, employees, agents or
shareholders shall have any personal liability under this Sublease, and
Subtenant and Sublandlord, for itself and all persons claiming by, through or
under it, expressly waives and releases the other party and such related persons
and entities from any and all personal liability. The provisions of this Section
29.18 shall survive the expiration or earlier termination of this Sublease. This
Section 29.18 does not limit or otherwise affect in any way the obligations of
the Guarantor under the Guaranty of Sublease attached hereto.

 

29.19 Authorization to Execute Sublease. The persons executing this Sublease on
behalf of Subtenant represent and warrant to Sublandlord that they are duly
authorized to execute and deliver this Sublease on Subtenant’s behalf in
accordance with a duly adopted resolution of the board of directors of
Subtenant, a copy of which is to be delivered to Sublandlord on execution
hereof, and in accordance with the Bylaws of Subtenant, and that this Sublease
is binding upon Subtenant in accordance with its terms. The individual executing
this Sublease on behalf of Sublandlord is authorized to do so by requisite
action of the appropriate board, partnership, or other entity, as the case may
be. Sublandlord has the full right and authority to grant the estate demised
herein and to execute and perform all of the terms and conditions of this
Sublease assuming Prime Landlord’s execution and delivery of the Prime
Landlord’s Consent. Subtenant and each person executing this Sublease on behalf
of Subtenant certifies to Sublandlord that neither they nor, to their actual
knowledge without investigation or inquiry, any of the officers, directors,
partners or members of Subtenant are on the anti-terrorism list maintained by
the Office of Foreign Assets Control.

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date set forth in the first paragraph above.

 

SUBLANDLORD: CONAGRA FOODS, INC., (formerly known as ConAgra, Inc.) a Delaware
corporation

By:

 

 

/s/ James G. Dorfe

--------------------------------------------------------------------------------

Name:   James G. Dorfe Title:   Vice President—Real Estate and Facilities Date
Signed:   December 23, 2004 TENANT: NEW CENTURY FINANCIAL CORPORATION, a
Maryland corporation

By:

 

 

/s/ Rodney Colombi

--------------------------------------------------------------------------------

Name:   Rodney Colombi Title:   Senior Vice President Date Signed:   December
23, 2004

By:

 

 

/s/ Jennifer Jewett

--------------------------------------------------------------------------------

Name:   Jennifer Jewett Title:   Vice President and Assistant Secretary
Date Signed:   December 23, 2004